                                       Case 20-10535-EPK                           Doc 1        Filed 01/15/20      Page 1 of 53




          Fill in this information to identify your case:

          United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA


:i
          Case number (If known):   ___________                           Chapter you are filing under:                                   FIL~O-USBC,FLS-WPB
                                                                          Id Chapter 7                                                        '20 JAN 15 PH3:00

I
                                                                          0 Chapter 11
                                                                          D Chapter 12
                                                                          0 Chapter 13                                                   D Check if this is an
                                                                                                                                            amended filing

 l
     Official Form 101
     Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                    12/17
     The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
     joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,''
     the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
     same person must be Debtor 1 in all of the forms.
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.


     rill           Identify Yourself

                                             About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):
     1.    Your full name
           Write the name that is on your
           government-issued picture
                                              JENNIFER
                                             First name                                                     First name
           identification (for example,
           your driver's license or           L
           passport).                        Middle name                                                    Middle name

           Bring your picture                 WILSON
           identification to your meeting    Last name                                                      Last name
           with the trustee.
                                             Suffix (Sr., Jr., II, 111)                                     Suffix (Sr., Jr., II, Ill)




     2. All other names you
           have used in the last 8           First name                                                     First name
           years
           Include your married or           Middle name                                                    Middle name
           maiden names.
                                             Last name                                                      Last name


                                             First name                                                     First name


                                             Middle name                                                    Middle name


                                             Last name                                                      Last name




     3.    Only the last 4 digits of
           your Social Security              XXX      -    xx    - _L _9_ _7_ _0_                           XXX           xx - - - - - - - - -
           number or federal                 OR                                                             OR
           Individual Taxpayer
           Identification number             9 xx -        xx       -- -- -- --                             9 xx - xx              --------
           (ITIN)

     Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
                                     Case 20-10535-EPK                         Doc 1          Filed 01/15/20             Page 2 of 53




                                                                                                            Case number (ff known),_ _ _ _ _ _ _ _ _ _ _ _ __
    Debtor 1      JENNIFER L. WILSON
                  First Name   Middle Name                Last Name




                                             About Debtor 1 :                                                   About Debtor 2 (Spouse Only In a Joint Case):


    4.   Any business names
         and Employer
                                             D      I have not used any business names or EINs.                  D     I have not used any business names or EINs.

         Identification Numbers
         (EIN) you have used in              JYNNDAZZLED NAILS
         the last 8 years                    Business name                                                      Business name

         Include trade names and
         doing business as names             Business name                                                      Business name


                                               XX-XXXXXXX
                                             EIN                                                                EIN-



                                             EIN                                                                 EIN




    s. Where you live                                                                                            If Debtor 2 lives at a different address:



                                             2121 JUANITA AVENUE
                                             Number          Street                                             Number           Street




                                             FORT PIERCE                               FL       34946
                                             City                                     State     ZIP Code        City                                      State    ZIP Code


                                             ST. LUCIE COUNTY
                                             County                                                             County


                                             If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                        any notices to this mailing address.



                                             Number          Street                                             Number           Street



                                             P.O. Box                                                           P.O. Box



                                             City                                     State     ZIP Code        City                                     State     ZIP Code




    6.   Why you are choosing                Check one:                                                         Check one:
         this district to file for
         bankruptcy
                                             0      Over the last 180 days before filing this petition, I       D      Over the last 180 days before filing this petition, I
                                                    have lived in this district longer than in any other               have lived in this district longer than in any other
                                                    district.                                                          district.

                                             D      I have another reason. Explain.                             D      I have another reason. Explain.
                                                    (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




1   Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 2


j
                              Case 20-10535-EPK                          Doc 1       Filed 01/15/20            Page 3 of 53




              JENNIFER L. WILSON                                                                    Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name   Middle Name               Last Name




           Tell the Court About Your Bankruptcy Case


1.   The chapter of the                  Check one. (For a brief description of each, see Notice Required by 11 U.5.C. § 342(b) for Individuals Filing
     Bankruptcy Code you                 for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under
                                         0    Chapter 7

                                         D    Chapter 11

                                         D    Chapter 12

                                         •    Chapter 13


s. How you will pay the fee              D I will pay the entire fee when I file my petition.  Please check with the clerk's office in your
                                              local court for more details about how you may pay. Typically, if you are paying the fee
                                              yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                              submitting your payment on your behalf, your attorney may pay with a credit card or check
                                              with a pre-printed address.

                                         D    I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                              for Individuals to Pay The Fifing Fee in Installments (Official Form 103A).

                                         0    I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                              By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                              less than 150% of the official poverty line that applies to your family size and you are unable to
                                              pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                              Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for                  0No
     bankruptcy within the
     last 8 years?                       •    Yes.   District                              When                      Case number
                                                                                                   MM/ DD/YYYY

                                                     District                              When                      Case number
                                                                                                   MM/ DD/YYYY

                                                     District                              When                      Case number
                                                                                                   MM/ DD/YYYY



10. Are any bankruptcy                   Mi   No
     cases pending or being
     filed by a spouse who is            D    Yes.   Debtor                                                          Relationship to you
     not filing this case with                       District                              When                      Case number, if known
     you, or by a business                                                                         MM/DD /YYYY
     partner, or by an
     affiliate?
                                                     Debtor                                                          Relationship to you

                                                     District                              When                      Case number, if known
                                                                                                   MM/DD/YYYY



11. Do you rent your                     ~No.      Go to line 12.
     residence?                          •    Yes. Has your landlord obtained an eviction judgment against you?

                                                     D    No. Go to line 12.
                                                     D    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                          part of this bankruptcy petition.




Official Form 101                                    Voluntary Petition for Individuals Filing for Bankruptcy                                   page 3
                                       Case 20-10535-EPK                           Doc 1       Filed 01/15/20         Page 4 of 53




                   JENNIFER L. WILSON                                                                        Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
     Debtor 1
                   First Name       Middle Name             Last Name




                 Report About Any Businesses You Own as a Sole Proprietor


     12. Are you a sole proprietor                0   No. Go to Part 4.
         of any full- or part-time
         business?                                D Yes. Name and location of business
         A sole proprietorship is a
         business you operate as an
                                                           Name of business, if any
         individual, and is not a
         separate legal entity such as
         a corporation, partnership, or
                                                           Number         Street
         LLC.
         If you have more than one
         sole proprietorship, use a
         separate sheet and attach it
         to this petition.
                                                            City                                                                ZIP Code



                                                           Check the appropriate box to describe your business:

                                                           D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                           D   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))

                                                           D   Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                           D   Commodity Broker (as defined in 11 U.S.C. § 101(6))
1                                                          D   None of the above
J

l    13. Are you filing under
         Chapter 11 of the
                                                  If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
                                                  can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
                                                  most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

l
         Bankruptcy Code and
                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
         are you a small business
         debtor?
                                                  0   No. I am not filing under Chapter 11.
1       For a definition of small
        business debtor, see                      D No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in


I       11 u.s.c. § 101(510).

                                                  D Yes.
                                                           the Bankruptcy Code.

                                                           I am filing under Chapter 11 and I am a small business debtor according to the definition in the




l
                                                           Bankruptcy Code.


                 Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


     14. Do you own or have any                   0No
,J
        property that poses or is
        alleged to pose a threat                  D Yes. What is the hazard??
        of imminent and
        identifiable hazard to
        public health or safety?
        Or do you own any
        property that needs                                 If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
        immediate attention?
        For example, do you own
        perishable goods, or livestock
        that must be fed, or a building
        that needs urgent repairs?
                                                            Where is the property??
                                                                                      Number        Street




                                                                                      City                                          State      ZIP Code


     Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                  page 4
                                      Case 20-10535-EPK                         Doc 1        Filed 01/15/20             Page 5 of 53




                                                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
    Debtor 1         JENNIFER L. WILSON
                    First Name     Middle Name              Last Name




                  Explain Your Efforts to Receive a Briefing About Credit Counseling

                                                 About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
    15.   Tell the court whether
          you have received a
                                                 You must check one:                                                You must check one:
          briefing about credit
          counseling.                            Iii I received a briefing from an approved credit                  D   I received a briefing from an approved credit
                                                     counseling agency within the 180 days before I                     counseling agency within the 180 days before I
          The law requires that you                  filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
          receive a briefing about credit            certificate of completion.                                         certificate of completion.
          counseling before you file for                                                                                Attach a copy of the certificate and the payment
                                                     Attach a copy of the certificate and the payment
          bankruptcy. You must                                                                                          plan, if any, that you developed with the agency.
                                                     plan, if any, that you developed with the agency.
          truthfully check one of the
          following choices. If you              D   I received a briefing from an approved credit                  D   I received a briefing from an approved credit
          cannot do so, you are not                  counseling agency within the 180 days before I                     counseling agency within the 180 days before I
          eligible to file.                          filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                                     certificate of completion.                                         certificate of completion.




l
          If you file anyway, the court              Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
          can dismiss your case, you                 you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
          will lose whatever filing fee                                                                                 plan, if any.
                                                     plan, if any.
          you paid, and your creditors
          can begin collection activities        D   I certify that I asked for credit counseling                   D   I certify that I asked for credit counseling



l
          again.                                     services from an approved agency, but was                          services from an approved agency, but was
                                                     unable to obtain those services during the 7                       unable to obtain those services during the 7
                                                     days after I made my request, and exigent                          days after I made my request, and exigent
                                                     circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver

1                                                    of the requirement.
                                                     To ask for a 30-day temporary waiver of the
                                                                                                                        of the requirement.
                                                                                                                        To ask for a 30-day temporary waiver of the

l                                                    requirement, attach a separate sheet explaining
                                                     what efforts you made to obtain the briefing, why
                                                                                                                        requirement, attach a separate sheet explaining
                                                                                                                        what efforts you made to obtain the briefing, why


i                                                    you were unable to obtain it before you filed for
                                                     bankruptcy, and what exigent circumstances
                                                     required you to file this case.
                                                                                                                        you were unable to obtain it before you filed for
                                                                                                                        bankruptcy, and what exigent circumstances
                                                                                                                        required you to file this case.

                                                     Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                                     dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                                     briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                                     If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                                     still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                                     You must file a certificate from the approved                      You must file a certificate from the approved
                                                     agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                                     developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                                     may be dismissed.                                                  may be dismissed.
                                                     Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                                     only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                                     days.                                                              days.

                                                 D   I am not required to receive a briefing about                  D   I am not required to receive a briefing about
                                                     credit counseling because of:                                      credit counseling because of:

                                                     D   Incapacity.    I have a mental illness or a mental             D   Incapacity.    I have a mental illness or a mental
                                                                        deficiency that makes me                                           deficiency that makes me
                                                                        incapable of realizing or making                                   incapable of realizing or making
                                                                        rational decisions about finances.                                 rational decisions about finances.
                                                     D   Disability.    My physical disability causes me                D   Disability.    My physical disability causes me
                                                                        to be unable to participate in a                                   to be unable to participate in a
                                                                        briefing in person, by phone, or                                   briefing in person, by phone, or
                                                                        through the internet, even after I                                 through the internet, even after I
                                                                        reasonably tried to do so.                                         reasonably tried to do so.
                                                     D   Active duty. I am currently on active military                 D   Active duty. I am currently on active military
                                                                      duty in a military combat zone.                                    duty in a military combat zone.
                                                     If you believe you are not required to receive a                   If you believe you are not required to receive a
                                                     briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                                     motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




    Official Form 101                                      Voluntary Petition for Individuals Filing for Bankruptcy                                         page 5




;
j
I
                                    Case 20-10535-EPK                           Doc 1      Filed 01/15/20            Page 6 of 53




                     JENNIFER L. WILSON                                                                   Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
     Debtor 1
                    First Name   Middle Name               Last Name




                  Answer These Questions for Reporting Purposes

                                               16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
     16.   What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
           you have?
                                                    D     No. Go to line 16b.
                                                    i;a Yes. Goto line 17.
                                               16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                    money for a business or investment or through the operation of the business or investment.

                                                    D     No. Go to line 16c.
                                                    D     Yes. Go to line 17.

                                               16c. State the type of debts you owe that are not consumer debts or business debts.



     11. Are you filing under
           Chapter 7?                          D   No. I am not filing under Chapter 7.

           Do you estimate that after          .a Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
           any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
           excluded and                                   liiif   No
           administrative expenses
           are paid that funds will be                    D       Yes
           available for distribution
           to unsecured creditors?

     18. How many creditors do                 i;a 1-49
           you estimate that you               0   50-99
           owe?                                0   100-199
                                               0   200-999

     19. How much do you                       i;a $0-$50,000
           estimate your assets to             0   $50,001-$100,000
           be worth?                           0   $100,001-$500,000
                                               D   $500,001-$1 million

     20. How much do you                       i;a $0-$50,000
           estimate your liabilities           0   $50,001-$100,000
           to be?                              0   $100,001-$500,000
                                               D   $500,001-$1 million

     •¥fifi       Sign Below

                                               I have examined this petition, and I declare under penalty of perjury that the information provided is true and
     For you                                   correct.

                                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of
                                               title 11, United States Code. I understand the relief available under each chapter 7, and I choose to proceed under
                                               Chapter 7.
                                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                               this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                               I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                               with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                               18 U.S.C. §§ 152, 1341, 1519, and 3 ~-

                                                                                                              X
                                                                                                                  Signature of Debtor 2

                                                   Executed on          I
                                                                        MM
                                                                              ~oJ;lD
                                                                             ID/
                                                                                                                  Executed on _ _ _ _ _ __
                                                                                                                                 MM/ DD      /YYYY


     Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                     page 6



;j

1
I
l
I
i
!
                                  Case 20-10535-EPK                           Doc 1   Filed 01/15/20          Page 7 of 53




    Debtor 1      JENNIFER L. WILSON                                                               Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name           Last Name




    For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
    bankruptcy without an                    should understand that many people find it extremely difficult to represent
    attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                             consequences, you are strongly urged to hire a qualified attorney.
    If you are represented by
    an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
    need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                             dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                             hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                             firm if your case is selected for audit. If that happens, you could lose your right to file another
                                             case, or you may lose protections, including the benefit of the automatic stay.

                                             You must list all your property and debts in the schedules that you are required to file with the
                                             court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                             in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
)                                            property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                             also deny you a discharge of all your debts if you do something dishonest in your bankruptcy

l                                            case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                             cases are randomly audited to determine if debtors have been accurate, truthful, and complete.



I
                                             Bankruptcy fraud is a serious crime; you could be fined and imprisoned.
                                             If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                             hired an attorney. The court will not treat you differently because you are filing for yourself. To be



l
1
                                             successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                             Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                             be familiar with any state exemption laws that apply.

                                             Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                             consequences?
1                                            •     No

l                                            0     Yes

                                             Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are


I                                            inaccurate or incomplete, you could be fined or imprisoned?

                                             •
                                             w:I
                                                   No
                                                   Yes

                                             Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                             0     No
                                             D     Yes. Name of Person
                                                                              --------------------------
                                                        Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).


I                                            By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I


l                                            have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                             attorney may cause me to lose     rights or property if I do not properly handle the case.


                                                                                                       X
                                                                                                            Signature of Debtor 2


                                                                                                            Date
                                                                                                                             MM/    DD /YYYY

                                             Contact phone _32_1_31_1_11_2_3_ _ _ _ _ _ _ _ _ __            Contact phone


                                             Cell phone          3213171123                                 Cell phone

                                             Email address       JYNNE93@GMAIL.COM                          Email address



    Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                  page 8




l
i

I
l
                                           Case 20-10535-EPK                              Doc 1           Filed 01/15/20                    Page 8 of 53




     Fill in this information to identify your case:


     Debtor 1          JENNIFER L. WILSON
                         First Name                      Middle Name                      Last Name


      Debtor2
     (Spouse, if filing) First Name                      Middle Name                      Last Name

                                                    SOUTHERN DISTRICT OF FLORIDA
      United States Bankruptcy Court for the:

     Case number                                                                                                                                                                D Check if this is an
                         (If known)                                                                                                                                                  amended filing




    Official Form 106Sum
    Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                  12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
    your original forms, you must fill out a new Summary and check the box at the top of this page.


    rill           Summarize Your Assets


                                                                                                                                                                            Your assets




l
                                                                                                                                                                            Value of what you own
    1. Schedule AIB: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/8 ..........................................................................................................       $ - - - - 0.00
                                                                                                                                                                                          --

        1b. Copy line 62, Total personal property, from Schedule A/8 ...............................................................................................            $ _ _6_1_0_0._0_0


        1c. Copy line 63, Total of all property on Schedule AIB .........................................................................................................
                                                                                                                                                                                $ - - -6100.00
                                                                                                                                                                                        ---

    f§fj           Summarize Your Liabilities



                                                                                                                                                                            Your liabilities



l
                                                                                                                                                                            Amount you owe
    2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .. ......... .                                       $               0.00

    3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106EIF)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F .......................................... ..
                                                                                                                                                                                $               0.00

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ..................................... ..
                                                                                                                                                                            +   $        21806.00

                                                                                                                                           Your total liabilities               $        21806.00


    l&fi           Summarize Your Income and Expenses


    4. Schedule I: Your Income (Official Form 1061)
       Copy your combined monthly income from line 12 of Schedule I ..........................................................................................                  $
                                                                                                                                                                                    - - -2100.00
                                                                                                                                                                                          ---
    5. Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22c of Schedule J ....................................................................................................              $---2780.00
                                                                                                                                                                                     ---




    Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                             page 1
                                        Case 20-10535-EPK                  Doc 1         Filed 01/15/20              Page 9 of 53




        Debtor 1        JENNIFER L. WILSON                                                               Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name     Middle Name        Last Name




                      Answer These Questions for Administrative and Statistical Records

         6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

            •   No.
            IBYes


         7. What kind of debt do you have?

            1B Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
                family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            D Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
                this form to the court with your other schedules.



        8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
           Form 122A-1 Line 11; OR, Form 1228 Line 11; OR, Form 122C-1 Line 14.                                                             $_   __;2=-4.:....::6...:..6:..=..6..:_7




        9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:



                                                                                                                 Total claim




l
             From Part 4 on Schedule EIF, copy the following:



           9a. Domestic support obligations (Copy line 6a.)                                                      $                   0.00




I
j
           9b. Taxes and certain other debts you owe the government. (Copy line 6b.)


           9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)


           9d. Student loans. (Copy line 6f.)
                                                                                                                 $


                                                                                                                 $


                                                                                                                 $
                                                                                                                                     0.00

                                                                                                                                     0.00

                                                                                                                                     0.00

           9e. Obligations arising out of a separation agreement or divorce that you did not report as
               priority claims. (Copy line 6g.)                                                                  $                   0.00

           9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +   $                   0.00

           9g. Total. Add lines 9a through 9f.                                                                   $                   0.00




    Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                                    page 2




I
                                          Case 20-10535-EPK                        Doc 1        Filed 01/15/20           Page 10 of 53




    Fill   in   this information to identify your case and this filing:


    Debtor 1              JENNIFER L. WILSON
                          First Name                   Middle Name                Last Name


    Debtor 2
    (Spouse, if filing) First Name                     Middle Name                Last Name


                                                   SOUTHERN DISTRICT OF FLORIDA
    United States Bankruptcy Court for the:

    Case number
                                                                                                                                                      D   Check if this is an
                                                                                                                                                          amended filing

    Official Form 106A/B
    Schedule A/B: Property                                                                                                                                           12/15

    In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
    category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
    responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
    write your name and case number (if known). Answer every question.


                    Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

    1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           ~    No. Go to Part 2.
           0    Yes. Where is the property?
                                                                          What is the property? Check all that apply.
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                          0     Single-family home                           the amount of any secured claims on Schedule D:
           1.1.                                                                                                              Creditors Who Have Claims Secured by Property.
                   Street address, if available, or other description
                                                                          0     Duplex or multi-unit building
                                                                          0     Condominium or cooperative                   Current value of the         Current value of the
J                                                                         0     Manufactured or mobile home                  entire property?             portion you own?



I                  City                            State      ZIP Code
                                                                          0
                                                                          0
                                                                          0
                                                                          0
                                                                                Land
                                                                                Investment property
                                                                                Timeshare
                                                                                Other
                                                                                        --------------
                                                                                                                             $_ _ _ _ _ __                $_ _ _ _ __


                                                                                                                             Describe the nature of your ownership
                                                                                                                             interest (such as fee simple, tenancy by
                                                                                                                             the entireties, or a life estate), if known.
                                                                          Who has an interest in the property? Check one.
                                                                          0    Debtor 1 only
                  County                                                  0    Debtor 2 only
                                                                          0    Debtor 1 and Debtor 2 only                    D Check if this is community property
                                                                                                                                 (see instructions)
                                                                          0    At least one of the debtors and another
                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __
       If you own or have more than one, list here:
                                                                         What is the property? Check all that apply.
                                                                                                                             Do not deduct secured claims or exemptions. Put
                                                                         0    Single-family home                             the amount of any secured claims on Schedule D:
           1.2.                                                                                                              Creditors Who Have Claims Secured by Property.
                  Street address, if available, or other description
                                                                         0    Duplex or multi-unit building
                                                                         0    Condominium or cooperative                     Current value of the         Current value of the
                                                                         0    Manufactured or mobile home                    entire property?             portion you own?
                                                                         0    Land                                           $_ _ _ _ _ _ __              $_ _ _ _ _ __
                                                                         0    Investment property
                                                                         0    Timeshare                                      Describe the nature of your ownership
                  City                            State       ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                         0    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                             the entireties, or a life estate), if known.
                                                                         Who has an interest in the property? Check one.
                                                                         0    Debtor 1 only
                  County                                                 0   Debtor 2 only
                                                                         D Debtor 1 and Debtor 2 only                        D Check if this is community property
                                                                         0   At least one of the debtors and another            (see instructions)

                                                                         Other information you wish to add about this item, such as local
                                                                         property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



    Official Form 106A/B                                                 Schedule A/B: Property                                                                 page 1
                                            Case 20-10535-EPK                         Doc 1         Filed 01/15/20          Page 11 of 53




     Debtor 1               JENNIFER L. WILSON                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            First Name     Middle Name            Last Name




                                                                              What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                                                                                                                                  the amount of any secured claims on Schedule D:
          1.3.
                                                                              D    Single-family home
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                     Street address, if available, or other description       D    Duplex or multi-unit building
                                                                              D   Condominium or cooperative                      Current value of the         Current value of the
                                                                                                                                  entire property?             portion you own?
                                                                              D    Manufactured or mobile home
                                                                                                                                                               $_ _ _ _ _ __
                                                                                                                                  $_ _ _ _ _ __
                                                                              D    Land
                                                                              D    Investment property
                                                                                                                                  Describe the nature of your ownership
                     City                            State     ZIP Code       D    Timeshare
                                                                                                                                  interest (such as fee simple, tenancy by
i                                                                             D    Other _ _ _ _ _ _ _ _ _ _ _ __                 the entireties, or a life estate), if known.

t                                                                             Who has an interest in the property? Check one.


I                    County
                                                                              D Debtor 1 only
                                                                              D Debtor 2 only
                                                                                                                                  D Check if this is community property
                                                                              D Debtor 1 and Debtor 2 only
                                                                                                                                      (see instructions)
                                                                              D At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number: _ _ _ _ _ _ _ _ _ _ _ _ _ __



    2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
         you have attached for Part 1. Write that number here . ......................................................................................   -+
                                                                                                                                                              I               0.00
                                                                                                                                                              .__$_ _ _ _ _ _ __._
                                                                                                                                                                                      I

    •§fj              Describe Your Vehicles


    Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
    you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


    3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
         if     No
         D      Yes


         3.1.        Make:                                                    Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D:
                     Model:                                                   D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                              D Debtor 2 only
                     Year:                                                                                                       Current value of the          Current value of the
                                                                              D Debtor 1 and Debtor 2 only
                  Approximate mileage:                                                                                           entire property?              portion you own?
                                                                              D At least one of the debtors and another
                     Other information:
                                                                                                                                 $_ _ _ _ _ __                 $_ _ _ _ __
                                                                              D Check if this is community property (see
                                                                                  instructions)



         If you own or have more than one, describe here:

         3.2.    Make:                                                        Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
                                                                                                                                 the amount of any secured claims on Schedule D:
                 Model:                                                       D Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                              D Debtor 2 only
                 Year:                                                                                                           Current value of the          Current value of the
                                                                              D Debtor 1 and Debtor 2 only                       entire property?
                 Approximate mileage:                                                                                                                          portion you own?
                                                                              D At least one of the debtors and another
                 Other information:
                                                                                                                                 $_ _ _ _ _ __                 $_ _ _ _ _ __
                                                                              D Check if this is community property (see
                                                                                  instructions)




    Official Form 106NB                                                       Schedule NB: Property                                                                  page 2
                                      Case 20-10535-EPK                   Doc 1        Filed 01/15/20          Page 12 of 53




    Debtor 1         JENNIFER L. WILSON                                                                Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name      Last Name




                                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
       3.3.     Make:
                                                                                                                      the amount of any secured claims on Schedule D:
                Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
                Year:                                                                                                 Current value of the      Current value of the
                                                                  D Debtor 1 and Debtor 2 only                        entire property?          portion you own?
                Approximate mileage:                              D At least one of the debtors and another
                Other information:
                                                                                                                      $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                  D Check if this is community property (see
                                                                     instructions)
l
1
;      3.4.     Make:
                                                                  Who has an interest in the property? Check one.
                                                                  D Debtor 1 only
                                                                                                                      Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
                Model:                                                                                                Creditors Who Have Claims Secured by Property.

1               Year:
                                                                  D Debtor 2 only
                                                                  D Debtor 1 and Debtor 2 only                        Current value of the      Current value of the
                                                                                                                      entire property?          portion you own?
                Approximate mileage:                              D Al least one of the debtors and another
                Other information:
                                                                                                                      $_ _ _ _ _ __             $_ _ _ _ _ _ _ _
                                                                  D Check if this is community property (see
                                                                     instructions)




    4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       B      No
       D      Yes


       4.1.     Make:
                                                                  Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
                Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
                Year:
                                                                  D Debtor 1 and Debtor 2 only                        Current value of the      Current value of the
                Other information:                                D At least one of the debtors and another           entire property?          portion you own?


                                                                  D Check if this is community property (see          $_ _ _ _ _ _ _            $_ _ _ _ __
                                                                     instructions)



       If you own or have more than one, list here:

       4.2.     Make:                                             Who has an interest in the property? Check one.     Do not deduct secured claims or exemptions. Put
                                                                                                                      the amount of any secured claims on Schedule D:
                Model:
                                                                  D Debtor 1 only                                     Creditors Who Have Claims Secured by Property.
                                                                  D Debtor 2 only
               Year:                                                                                                  Current value of the      Current value of the
                                                                  D Debtor 1 and Debtor 2 only                        entire property?          portion you own?

l
                Other information:                                D At least one of the debtors and another




1
                                                   J              D Check if this is community property (see
                                                                     instructions)
                                                                                                                      $_ _ _ _ _ __             $_ _ _ _ _ __




i



    Official Form 106A/B                                          Schedule A/B: Property                                                               page 3
                                             Case 20-10535-EPK                                    Doc 1              Filed 01/15/20                         Page 13 of 53




 Debtor 1              JENNIFER L. WILSON                                                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name           Middle Name                       Last Name




                 Describe Your Personal and Household Items

                                                                                                                                                                                                   Current value of the
Do you own or have any legal or equitable Interest in any of the following items?                                                                                                                  portion you own?
                                                                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                                                                   or exemptions.

6. Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
     0     No
     0     Yes. Describe ......... , BED,       BEDDING, COOKING UTENSILS, EATING UTENSILS, PICTURE                                                                                                 $- - - - -900.00
                                                                                                                                                                                                              ---
                                          • FRAMES, AND TOWELS
7. Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
               collections; electronic devices including cell phones, cameras, media players, games

     0     No                             .---------·
     0     Yes. Describe ..........       ! COMPUTER,                   SMARTPHONE, AND TV                                                                                                          $_ _ _ _1         s_o_o_.o_o
B. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
     0     No
     D     Yes. Describe.                                                                                                                                                                           $- - - - - -0.00
                                                                                                                                                                                                                --
9. Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
               and kayaks; carpentry tools; musical instruments

     0     No                             ,·------------··-·-···-· .. ------·····-----··
     0    Yes. Describe.·········!         GOLF CLUBS                                                                                                                                               $- - - - -200.00
                                                                                                                                                                                                              ---
                                          '-·--··----- -----··---~-------
10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     0     No
     D    Yes. Describe .......... :                                                                                                                                                                $- - - - - -0.00
                                                                                                                                                                                                                --
11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0    No                       r         - - --     -·-·····-··--·····

     0    Yes. Describe ..........       i! ALL CLOTHES AND FOOTWEAR                                                                                                                                         3000.00
                                                                                                                                                                                                    $- - - - - ---

12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver


     ~    ~~s. Describe ..........       J~~~~~~ET, EARRINGS, NECK.LACE~-N-ON~WEDDING -~l~~-•--~~~-WATCHE~                                                                                          $. _ _ _ _3_0_0._0_0

13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     0    No
     D    Yes. Describe .......... )                                                                                                                                                                $- - - - - -0.00
                                                                                                                                                                                                                --

14.Any other personal and household items you did not already list, including any health aids you did not list

     0    No
     D    Yes. Give specific :
                                                                                                                                                                                                    $_ _ _ _ _0._0_0
          information .............. ,

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                                                    $_ _ _~5=9=0=0-=0~0
    for Part 3. Write that number here ....................................................................................................................................................   -+

 Official Form 106A/B                                                                      Schedule A/B: Property                                                                                               page 4
                                              Case 20-10535-EPK                                          Doc 1                Filed 01/15/20                              Page 14 of 53




 Debtor 1            JENNIFER L. WILSON                                                                                                                   Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name              Middle Name                     Last Name




•Mil           Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                                 Current value of the
                                                                                                                                                                                                            portion you own?
                                                                                                                                                                                                            Do not deduct secured claims
                                                                                                                                                                                                            or exemptions.


16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   0     No
   0~ ............................................................................................................................................................... .      Cash:.......................    $_ _ _ _1_0_0_._00_



17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   0    No
   0    Yes .................... .                                                              Institution name:


                                             17.1. Checking account:                            PNC BANK                                                                                                              100.00
                                                                                                                                                                                                             $- - - - - --
                                             17.2. Checking account:                                                                                                                                         $_ _ _ _ _ _ __

                                             17.3. Savings account:                                                                                                                                          $_ _ _ _ _ __

                                             17.4. Savings account:                                                                                                                                          $_ _ _ _ _ _ __

                                             17.5. Certificates of deposit:                                                                                                                                  $_ _ _ _ _ __

                                             17.6. Other financial account:                                                                                                                                  $_ _ _ _ _ __

                                             17.7. Other financial account:                                                                                                                                  $_ _ _ _ _ _ __

                                             17.8. Other financial account:                                                                                                                                  $_ _ _ _ _ __

                                             17.9. Other financial account:                                                                                                                                  $_ _ _ _ _ __




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   0    No
   D    Yes.................                 Institution or issuer name:

                                                                                                                                                                                                             $_ _ _ _ _ _ _ _
                                                                                                                                                                                                             $_ _ _ _ _ _ __

                                                                                                                                                                                                             $_ _ _ _ _ __




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   0    No                                  Name of entity:                                                                                                                 % of ownership:
   D Yes. Give specific                                                                                                                                                     _ _ _ _ _%                       $_ _ _ _ _ __
       information about
       them ....................... ..                                                                                                                                      _ _ _ _ _%                       $_ _ _ _ _ __
                                                                                                                                                                            _ _ _ _ _%                       $_ _ _ _ _ _ __




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                      page 5
                                                Case 20-10535-EPK                        Doc 1         Filed 01/15/20   Page 15 of 53




     Debtor 1             JENNIFER L. WILSON                          Last Name
                                                                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                         First Name            Middle Name




    20. Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

       0 No
       D Yes. Give specific                    Issuer name:
             information about
                                                                                                                                                  $ _ _ _ _ _ __
             them ...................... .
                                                                                                                                                  $ _ _ _ _ _ __
                                                                                                                                                  $ _ _ _ _ _ __



    21. Retirement or pension accounts
       Examples: Interests in IRA, ERISA, Keogh, 401 (k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       0     No
       D     Yes. List each
             account separately.               Type of account:          Institution name:

                                               401(k) or similar plan:   ___________________________                                             $_ _ _ _ _ _ __

                                               Pension plan:             ___________________________                                              $_ _ _ _ _ _ __

                                               IRA:                      _______________________                                                  $_ _ _ _ _ __

                                               Retirement account:       ___________________________                                             $_ _ _ _ _ _ _ _

                                               Keogh:                    ___________________________                                              $ _ _ _ _ _ _ __

                                               Additional account:       ___________________________                                              $ _ _ _ _ _ _ __

                                               Additional account:       ___________________________                                             $_ _ _ _ _ _ __




    22. Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
       companies, or others

       Mil   No

       D     Yes ......................... .                         Institution name or individual:

                                               Electric:                                                                                         $ _ _ _ _ _ _ __
                                               Gas:                                                                                              $ _ _ _ _ _ _ __
                                               Heating oil:                                                                                      $_ _ _ _ _ _ __
                                               Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                 $_ _ _ _ _ _ _ _ _
                                               Prepaid rent:                                                                                     $_ _ _ _ _ _ _ __
                                               Telephone:                                                                                        $_ _ _ _ _ _ __
                                               Water:                                                                                            $_ _ _ _ _ _ __
                                               Rented furniture:                                                                                 $_ _ _ _ _ _ __
                                               Other:                                                                                            $_ _ _ _ _ _ __



    23.Annuitles (A contract for a periodic payment of money to you, either for life or for a number of years)

       0     No

       D     Yes..........................     Issuer name and description:
                                                                                                                                                 $_ _ _ _ _ _ _ _
                                                                                                                                                 $_ _ _ _ _ __
                                                                                                                                                 $_ _ _ _ _ _ __


    Official Form 106A/B                                                          Schedule A/8: Property                                                   page 6




I
I
                                            Case 20-10535-EPK                       Doc 1       Filed 01/15/20            Page 16 of 53




 Debtor 1             JENNIFER L. WILSON                                                                          Case number   (dknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name            Middle Name           Last Name




24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

      0    No

      D   Yes ····································   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                            $._ _ _ _ _ __
                                                                                                                                                            $_ _ _ _ _ __

                                                                                                                                                            $._ _ _ _ _ __


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
      exercisable for your benefit

      0   No
      D   Yes. Give specific
          information about them .... •                                                                                                                    $_ _ _ _           o_.o_o

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
      Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

      0   No
      D   Yes. Give specific
          information about them ....                                                                                                                      $· - - - - - 0.00
                                                                                                                                                                        --

27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

      0   No
      D   Yes. Give specific
          information about them ....                                                                                                                  1   $_ _ _ _ _ _       o_.o_o_

Money or property owed to you?                                                                                                                             Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.

28. Tax refunds owed to you

      0   No
      D   Yes. Give specific information
                                                                                                                                    Federal:               $. _ _ _ _ _ __
               about them, including whether
               you already filed the returns                                                                                        State:                 $_ _ _ _ _ _ __
               and the tax years ........................ '
                                                                                                                                    Local:                 $_ _ _ _ _ _ __



29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
      0   No
      D   Yes. Give specific information .............. '
                                                                                                                                Alimony:                   $_ _ _ _ _ __
                                                                                                                                Maintenance:               $_ _ _ _ _ __
                                                                                                                                Support:                   $_ _ _ _ _ __
                                                                                                                                Divorce settlement:        $_ _ _ _ _ __
                                                                                                                                Property settlement:       $_ _ _ _ _ __

30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
      0   No
      D   Yes. Give specific information ............. --!
                                                                                                                                                           $._ _ _ _--""0.'-=-00-=--



Official Form 106A/B                                                          Schedule A/B: Property                                                                 page 7
                                                Case 20-10535-EPK                                    Doc 1              Filed 01/15/20                         Page 17 of 53




     Debtor 1             JENNIFER L. WILSON                                                                                                      Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name           Middle Name                  Last Name




    31. Interests in insurance policies
        Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

         0    No
         D    Yes. Name the insurance company             Company name:                                                                               Beneficiary:                                         Surrender or refund value:
                   of each policy and list its value ....
                                                                                                                                                                                                           $_ _ _ _ _ __
                                                                                                                                                                                                           $_ _ _ _ _ _ _ _
                                                                                                                                                                                                           $_ _ _ _ _ _ __

    32. Any interest in property that is due you from someone who has died
         If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
         property because someone has died.
         ia   No
         D    Yes. Give specific information ............. .
                                                                                                                                                                                                           $- - - - - -0.00
                                                                                                                                                                                                                       --

    33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
         Examples: Accidents, employment disputes, insurance claims, or rights to sue
         ia   No
         D    Yes. Describe each claim ..................... '


    34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
        to set off claims
         ia   No
         D    Yes. Describe each claim .................... .
                                                                                                                                                                                                           $- - - - - -0.00
                                                                                                                                                                                                                       --


    35. Any financial assets you did not already list

         ia   No
         D    Yes. Give specific information ........... .
                                                                                                                                                                                                           $· - - - - - -0.00
                                                                                                                                                                                                                          --

    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here ....................................................................................................................................................   -+                        200.00



                      Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

    37. Do you own or have any legal or equitable interest in any business-related property?
         ia   No. Go to Part 6.
         D    Yes. Go to line 38.

                                                                                                                                                                                                        Current value of the
                                                                                                                                                                                                        portion you own?
                                                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                                                        or exemptions.

    38.Accounts receivable or commissions you already earned
        D     No
                                                                                                                                                                                ···------------,
        D     Yes. Describe ...... .
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       _.J - - - - - - - - - -

    39. Office equipment, furnishings, and supplies
        Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
        D     No
        D     Yes. Describe ..... ..f




    Official Form 106A/B                                                                   Schedule A/8: Property                                                                                                     page 8


I
l
I
                                            Case 20-10535-EPK                                    Doc 1               Filed 01/15/20                           Page 18 of 53




 Debtor 1              JENNIFER L. WILSON                                                                                                     Case number (if known). _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name           Middle Name                  Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

     0     No
     D     Yes. Describe ....... i
                                      I
                                                                                                                                                                                                       ~---------
                                      L----------··· --·---~- -- -------



41. Inventory
     0     No                                                                                                                                                            ... -··---            ---   --~
     D     Yes. Describe .......i
                                                                                                                                                                                                      ,---------
                                                                                                                                                        ..   ····-----·····--·--·---···-----'


42. Interests in partnerships or joint ventures

     0     No
     D     Yes. Describe.......           Name of entity:                                                                                                              % of ownership:
                                                                                                                                                                      _ _ _%                           $_ _ _ _ _ _ _ __
                                                                                                                                                                      ___%                             $_ _ _ _ _ _ _ __
                                                                                                                                                                      _ _ _%                           $_ _ _ _ _ _ _ _ _


43. Customer lists, mailing lists, or other compilations
     0     No
     D     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                  0     No
                  D     Yes. Describe ........ ,
                                                                                                                                                                                                           $_ _ _ _ _ _ __


44. Any business-related property you did not already list
     0     No
     D     Yes. Give specific                                                                                                                                                                              $_ _ _ _ _ _ _ _
           information ........ .
                                                                                                                                                                                                           $_ _ _ _ _ _ _ _ _

                                                                                                                                                                                                           $_ _ _ _ _ _ _ __

                                                                                                                                                                                                           $_ _ _ _ _ _ __

                                                                                                                                                                                                           $_ _ _ _ _ _ _ __

                                                                                                                                                                                                           $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here ....................................................................................................................................................   -+      l•--1                       0



                  Describe Any Fann- and Commercial Fishing-Related Property You Own or Have an Interest In.
                  If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     ii'   No. Go to Part 7.
     D     Yes. Go to line 47.

                                                                                                                                                                                                       Current value of the
                                                                                                                                                                                                       portion you own?
                                                                                                                                                                                                       Do not deduct secured claims
                                                                                                                                                                                                       or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish

     0     No
     D     Yes

                                                                                                                                                                                                           $_ _ _ _ _ _ __



 Official Form 106A/B                                                                  Schedule A/B: Property                                                                                                       page 9
                                               Case 20-10535-EPK                                    Doc 1               Filed 01/15/20                          Page 19 of 53




 Debtor 1              JENNIFER L. WILSON                                                                                                         Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name             Middle Name                 Last Name




48. Crops-either growing or harvested

     •     No
     D     Yes. Give specific'
           information.                                                                                                                                                                                   $. _ _ _ _ _ _ __

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     •     No
     D     Yes
                                                                                                                                                                                                          $_ _ _ _ _ _ __

50. Farm and fishing supplies, chemicals, and feed

     •     No
     D     Yes .......................... ~
                                                                                                                                                                                                          $_ _ _ _ _ _ __

51.Any farm- and commercial fishing-related property you did not already list
     •     No
     D     Yes. Give specific
           information.                                                                                                                                                                                   $_ _ _ _ _ _ __

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                            $_ _ _ _ _     o_.o_o
    for Part 6. Write that number here ....................................................................................................................................................      -+

                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
                                         ---------·--•------·-·-··
     0     No
                                                                                                                                                                                                            $_ _ _ _ _ __
     D     Yes. Give specific
           information.                                                                                                                                                                                     $_ _ _ _ _ __
                                                                                                                                                                                                            $_ _ _ _ _ __



54.Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                            -+          $_ _ _ _ _ _0_




•§fI               List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2 .............................................................................................................................................................. ,+   $_ _ _ _ _0_.0_0_

56. Part 2: Total vehicles, line 5                                                                                       0._00_
                                                                                                                  $_ _ _ _


57. Part 3: Total personal and household items, line 15                                                                  5900.00
                                                                                                                  $_ _ _ _ _ __


58. Part 4: Total financial assets, line 36                                                                       $_ _ _ _200.00
                                                                                                                           _ __


59. Part 5: Total business-related property, line 45                                                              $_ _ _ _ _ _0_


60. Part 6: Total farm- and fishing-related property, line 52                                                     $_ _ _ _0_._00_


61. Part 7: Total other property not listed, line 54                                                                                            0
                                                                                                                               ·- ----------·-1

62. Total personal property. Add lines 56 through 61 .................... .                                       $                61 00 ·00 II Copy personal property total                       -+ + $  -------
                                                                                                                                                                                                                   6100.00
                                                                                                                                                    1




63. Total of all property on Schedule AJB. Add line 55 + line 62 ..........................................................................................                                               $_ _ _ _6100.00
                                                                                                                                                                                                                   _ __




 Official Form 106A/B                                                                     Schedule AJB: Property                                                                                                   page 10
                                    Case 20-10535-EPK                    Doc 1           Filed 01/15/20           Page 20 of 53




 Fill   in   this information to identify your case:


  Debtor 1          JENNIFER L. WILSON
                      First Name                 Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                 Middle Name               Last Name


  United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF FLORIDA
  Case number
  (If known)
                                                                                                                                                     D Check if this is an
                                                                                                                                                             amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


                  Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is fifing with you.
        ~ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
        D    You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


         Brief description of the property and line on         Current value of the      Amount of the exemption you claim          Specific laws that allow exemption
         Schedule AIB that lists this property                 portion you own
                                                               Copy the value from       Check only one box for each exemption.
                                                               Schedule AIB

        Brief                                                                                                                     Fla. Stat. Ann. § 222.25
        description:
                               HOUSEHOLD GOODS                 $                900.00
                                                                                          l!I $        800.00


        Line from                                                                         D 100% of fair market value, up to
        Schedule A/8:          6                                                             any applicable statutory limit


        Brief                                                                                                                     Fla. Stat. Ann. § 222.25
        description:
                               ELECTRONICS                     $              1500.00     l!I $       1500.00


        Line from             7
                                                                                          D 100% of fair market value, up to
        Schedule A/B:                                                                        any applicable statutory limit

        Brief                                                                                                                     Fla. Stat. Ann. § 222.25
        description:
                               CLOTHES                         $              3000.00     l!I $       1400.00


        Line from                                                                         D 100% of fair market value, up to
        Schedule A/8:          11                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
        (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

        0    No
        D    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
             0    No
             D    Yes



Official Form 106C                                             Schedule C: The Property You Claim as Exempt                                                      page 1 of _g_
                                     Case 20-10535-EPK               Doc 1           Filed 01/15/20            Page 21 of 53




     Debtor 1         JENNIFER L. WILSON                                                              Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name        Middle Name    Last Name




     •Mil         Additional Page

           Brief description of the property and line       Current value of the      Amount of the exemption you claim         Specific laws that allow exemption
           on Schedule AIB that lists this property         portion you own

                                                            Copy the value from       Check only one box for each exemption
                                                            Schedule AIB

          Brief
          description:
                                JEWELRY                     $               300.00
                                                                                      iih             300.00                  Fla. Stat. Ann. § 222.25


          Line from             12                                                    0   100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit

          Brief                 LICENSE
          description:                                      $                 0.00    lia' $            0.00                  Fla. Stat. Ann. § 222.25

          Line from                                                                   0   100% of fair market value, up to
          Schedule AJB:
                                27                                                        any applicable statutory limit


l         Brief                 OFFICE EQUIPMENT                              0.00
                                                                                      1H $              0.00                  Fla. Stat. Ann.§ 222.25

I~        description:
          Line from
                                ~
                                                            $
                                                                                      0   100% of fair market value, up to
                                                                                          any applicable statutory limit
          Schedule AJB:
I




l
          Brief
          description:
                                MACHINERY
                                                            $                 0.00
                                                                                      1H $              0.00                  Fla. Stat. Ann. § 222.25


          Line from             40                                                    0   100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit
I
          Brief
          description:
                                INVENTORY
                                                            $                0.00
                                                                                      1H $              0.00                  Fla. Stat. Ann. § 222.25

          Line from                                                                   0   100% of fair market value, up to
          Schedule AJB:
                                41                                                        any applicable statutory limit


          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit


          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit

          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit


          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit


          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit

          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AIB:                                                                   any applicable statutory limit


          Brief
          description:                                      $                         0$
          Line from                                                                   0 100% of fair market value, up to
          Schedule AJB:                                                                   any applicable statutory limit



     Official Form 106C                                  Schedule C: The Property You Claim as Exempt                                                    page 2
                                    Case 20-10535-EPK                         Doc 1           Filed 01/15/20             Page 22 of 53




 Fill in this information to identify your case:


 Debtor 1          JENNIFER L. WILSON
                     First Name                  Middle Name                  Last Name


 Debtor 2
 (Spouse, if filing) First Name                  Middle Name                  Last Name


 United states Bankruptcy court for the:    SOUTHERN DISTRICT OF FLORIDA

 Case number
 (If known)                                                                                                                                      D Check if this is an
                                                                                                                                                    amended filing


 Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
    0       No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
    D       Yes. Fill in all of the information below.


•@fH            List All Secured Claims
                                                                                                                         ColumnA         Columns                   ColumnC
2. List all secured clalms. If a creditor has more than one secured claim, list the creditor separately Amount of claim                  Value of collateral       Unsecured
   for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the               that supports this        pordon
   As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.            claim                     If any

                                                          Describe the property that secures the claim:                  $               $                     $
     Creditor's Name


     Number            Street

                                                          As of the date you file, the claim is: Check all that apply.
                                                           D   Contingent
                                                           D   Unliquidated
     City                          State   ZIP Code        D   Disputed

  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  D     Debtor 1 only                                      D   An agreement you made (such as mortgage or secured
  D    Debtor 2 only                                           car loan)
  D    Debtor 1 and Debtor 2 only                          D   Statutory lien (such as tax lien, mechanic's lien)
  D    At least one of the debtors and another             D   Judgment lien from a lawsuit
                                                           D   Other (including a right to offset) _ _ _ _ _ _ __
  D    Check if this claim relates to a
       community debt
  Date debt was incurred                                  Last 4 digits of account number _            __ _

                                                          Describe the property that secures the claim:                  $_ _ _ _ _ __   $_ _ _ _ _ _ _ $_ _ _ __
     Creditor's Name


     Number            Street

                                                          As of the date you file, the claim is: Check all that apply.
                                                          D    Contingent
                                                          D    Unliquidated
     City                          State   ZIP Code
                                                          D    Disputed

  Who owes the debt? Check one.                           Nature of lien. Check all that apply.
  D    Debtor 1 only                                      D    An agreement you made (such as mortgage or secured
  D    Debtor 2 only                                           car loan)
  D    Debtor 1 and Debtor 2 only                         D    Statutory lien (such as tax lien, mechanic's lien)
  D    At least one of the debtors and another            D    Judgment lien from a lawsuit
                                                          D    Other (including a right to offset) _ _ _ _ _ _ __
  D    Check if this claim relates to a
       community debt
  Date debt was incurred                                  Last 4 digits of account number _            __ _
     Add the dollar value of your entries in Column A on this page. Write that number here:


Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                               page 1
                                          Case 20-10535-EPK                       Doc 1         Filed 01/15/20                 Page 23 of 53




     Fill in this information to identify your case:


      Debtor 1              JENNIFER L. WILSON
                            First Name                     Middle Name              Last Name


      Debtor 2
      (Spouse, if filing) First Name                       Middle Name              Last Name


      United states Bankruptcy court for the:            SOUTHERN DISTRICT OF FLORIDA
                                                                                                                                                          D Check if this is an
      Case number
         (If known)
                                                                                                                                                              amended filing


    Official Form 106E/F
    Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15
    Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
    List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
    AJB: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
    creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
    needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
    any additional pages, write your name and case number (if known).

                          List All of Your PRIORITY Unsecured Claims



l   1. Do any creditors have priority unsecured claims against you?



    2.
           lia No. Go to Part 2.
           Dves.
          List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
          each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
          nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
          unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
           (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                           Total claim   Priority    Nonpriorlty
                                                                                                                                                         amount      amount

    EJ       Priority Creditor's Name
                                                                           Last 4 digits of account number _          _    _    _         $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __

                                                                           When was the debt incurred?
             Number            Street

                                                                           As of the date you file, the claim is: Check all that apply.

             City                                State     ZIP Code
                                                                           0   Contingent
                                                                           0   Unliquidated
             Who incurred the debt? Check one.
                                                                           0   Disputed
             0      Debtor 1 only
             0      Debtor 2 only                                          Type of PRIORITY unsecured claim:
             0      Debtor 1 and Debtor 2 only
                                                                           0   Domestic support obligations
             0      At least one of the debtors and another
                                                                           0   Taxes and certain other debts you owe the government
             0      Check if this claim is for a community debt            0   Claims for death or personal injury while you were
             Is the claim subject to offset?                                   intoxicated

             •      No
                                                                           0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __

             0      Yes

    §] _ _ _ _ _ _ _ __                                                    Last 4 digits of account number _         _     _    _         $_ _ _ _ _ $_ _ _ _ _ $_ _ _ __
             Priority Creditor's Name
                                                                           When was the debt incurred?
             Number            Street
                                                                           As of the date you file, the claim is: Check all that apply
                                                                           0   Contingent
             City                                State     ZIP Code        0   Unliquidated

            Who incurred the debt? Check one.                              0   Disputed
             0      Debtor 1 only
                                                                           Type of PRIORITY unsecured claim:
             0      Debtor 2 only
                                                                           0   Domestic support obligations
             0      Debtor 1 and Debtor 2 only
             0      At least one of the debtors and another
                                                                           0   Taxes and certain other debts you owe the government
                                                                           0   Claims for death or personal injury while you were
             0      Check if this claim is for a community debt                intoxicated
             Is the claim subject to offset?                               0   Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ __
             •      No
             0      Yes


    Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
r--
                                           Case 20-10535-EPK                               Doc 1     Filed 01/15/20                  Page 24 of 53

j
J


       Debtor 1            JENNIFER L. WILSON                                                                               Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                           First Name      Middle Name              Last Name



                          List All of Your NONPRIORITY Unsecured Claims

        3. Do any creditors have nonpriority unsecured claims against you?
            D      No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            !Ml Yes
        4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
           nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
           included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured
           claims fill out the Continuation Page of Part 2.

                                                                                                                                                                                    Totalc:lalm
      E] - - - - - - - - - - - - - - - - - - - - - - - - - -
             AMEX                                                                                  Last 4 digits of account number           563.£_ _ _
             Nonpriority Creditor's Name                                                                                                                                       $_1'-=2'-=-5.=.,5"c.=. 00=-
             PO BOX 297871
                                                                                                   When was the debt incurred?               2/14/18
             Number             Street
             FORT LAUDERDALE                                   FL                33329
             City                                             State             ZIP Code           As of the date you file, the claim is: Check all that apply.

                                                                                                   D       Contingent
             Who incurred the debt? Check one.                                                     D       Unliquidated
             0      Debtor 1 only                                                                  D       Disputed
             D      Debtor 2 only
             0      Debtor 1 and Debtor 2 only                                                     Type of NONPRIORITY unsecured claim:
             D      At least one of the debtors and another                                        0       Student loans

             0      Check if this claim is for a community debt                                    D       Obligations arising out of a separation agreement or divorce
                                                                                                           that you did not report as priority claims
             Is the claim subject to offset?                                                       D       Debts to pension or profit-sharing plans, and other similar debts
             0      No                                                                             liif'   Other. Specify   CREDIT CARD
             D      Yes


       .2    CAPITAL ONE BANK USA N                                                                Last 4 digits of account number            9370            _
             Nonpriority Creditor's Name                                                           When was the debt incurred?               fil29/f7
             POBOX85520
             Number             Street
             RICHMOND                                         VA                 23285             As of the date you file, the claim is: Check all that apply.
             City                                             State             ZIP Code
                                                                                                   D       Contingent

             Who incurred the debt? Check one.                                                     D       Unliquidated

             0      Debtor 1 only
                                                                                                   D       Disputed

             D      Debtor 2 only
                                                                                                   Type of NONPRIORITY unsecured claim:
             D      Debtor 1 and Debtor 2 only
             D      At least one of the debtors and another                                        D       Student loans
                                                                                                   D       Obligations arising out of a separation agreement or divorce
             D      Check if this claim is for a community debt                                            that you did not report as priority claims
             Is the claim subject to offset?                                                       D       Debts to pension or profit-sharing plans, and other similar debts

             i2f    No                                                                             liif'   Other. Specify   CREDIT CARD
             D      Yes

       .3
             CREDIT COLLECTION SVCS                                                                Last 4 digits of account number ..Q53.9_ _ _
             Nonpriority Creditor's Name                                                                                                                                       $_        __,__,77'-""2,.,_,..0c.=...O
             PO BOX 9134
                                                                                                   When was the debt incurred?                5/20/19
             Number             Street
             NEEDHAM                                           MA                02494
                                                                                                   As of the date you file, the claim is: Check all that apply.
            City                                              State             ZIP Code

                                                                                                   0       Contingent
            Who incurred the debt? Check one.
                                                                                                   0       Unliquidated
             lil Debtor 1 only                                                                     D       Disputed
             0 Debtor 2 only
             D      Debtor 1 and Debtor 2 only
                                                                                                   Type of NONPRIORITY unsecured claim:
             D      At least one of the debtors and another
                                                                                                   D       Student loans
             D      Check if this claim is for a community debt                                    D       Obligations arising out of a separation agreement or divorce
                                                                                                           that you did not report as priority claims
            Is the claim subject to offset?
                                                                                                   D       Debts to pension or profit-sharing plans, and other similar debts
             lil No
                                                                                                   lil     Other. Specify   COLLECTION
             D Yes


      Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                            page 3
l                                        Case 20-10535-EPK                            Doc 1   Filed 01/15/20               Page 25 of 53



l
I     Debtor 1          JENNIFER
                        First Name
                                          L.   WILSON
                                         Maddie Name           Last Name
                                                                                                                   Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




                       Your NONPRIORITY Unsecured Claims - Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                                Total claim



     EJ     FIRST FEDERAL CREDIT
           Nonpriority Creditor's Name
                                                                                              Last 4 digits of account number         J:!...NKNOWf'-!_                  $    200.00
            1940 HARRISON STREET
                                                                                              When was the debt incurred?              2015
           Number            Street
                                                                                              As of the date you file, the claim is:     Check all that apply.
            HOLLYWOOD                                        FL             33020


1          City                                             State          ZIP Code            0
                                                                                               0
                                                                                                    Contingent
                                                                                                    Unliquidated




l
           Who incurred the debt? Check one.                                                   0    Disputed
           .a Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only
                                                                                               0    Student loans



l!         0
           0
                  At least one of the debtors and another

                  Check if this claim is for a community debt

           Is the claim subject to offset?
                                                                                               0

                                                                                               0
                                                                                               .a
                                                                                                    Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
                                                                                                    Debts to pension or profit-sharing plans, and other similar debts
                                                                                                    Other. Specify_M_E_D_I_C_A_L
                                                                                                                               _ _ _ _ _ __




I
           el No
           0      Yes



     E]
I
l
            PHOENIX FINANCIAL
           Nonpriority Creditor's Name

            7680 UNIVERSAL BOULEVARD
                                                                                              Last 4 digits of account number

                                                                                              When was the debt incurred?
                                                                                                                                       UNKNOWf'-!_
                                                                                                                                      2015
                                                                                                                                                                        $     50.00

           Number            Street
                                                                                              As of the date you file, the claim is:     Check all that apply.
            ORLANDO                                          FL             32819
           City                                             State          ZIP Code           0     Contingent
                                                                                              0     Unliquidated
           Who incurred the debt? Check one.                                                  0     Disputed
           Mil    Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only
                                                                                              0     Student loans
           0      At least one of the debtors and another
                                                                                              0     Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
           0      Check if this claim is for a community debt
                                                                                              0     Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    0'    Other. Specity_M_E_D_IC_A_L
                                                                                                                              _ _ _ _ _ __
           el     No
           0      Yes


     EJ     TIME PAYMENT CORP                                                                 Last 4 digits of account number          UNKNOWf'-!_
                                                                                                                                                                        $    9000.00
           Nonpriority Creditor's Name
            1600 DISTRICT AVENUE
                                                                                              When was the debt incurred?             2019
           Number      Street
            BURLINGTON                                       MA             01803
                                                                                              As of the date you file, the claim is:     Check all that apply.

           City                                             State          ZIP Code           0     Contingent
                                                                                              0     Unliquidated
           Who incurred the debt? Check one.                                                  0     Disputed
           Mt     Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only
                                                                                              0     Student loans
           0      At least one of the debtors and another
                                                                                              0     Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
           0      Check if this claim is for a community debt
                                                                                              0     Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    ~     Other. Specify   SALON FURNITURE
           fl     No
           0      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                page 4
1                                        Case 20-10535-EPK                            Doc 1   Filed 01/15/20              Page 26 of 53


I
      Debtor 1          JENNIFER L. WILSON                                                                        Case number   (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                        First Name       Middle Name           Last Name



                       Your NONPRIORITY Unsecured Claims - Continuation Page


      After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                              Total claim


     EJ     UNITED AUTO CREDIT CO
           Nonpriority Creditor's Name
                                                                                              Last 4 digits of account number         000_1_ _ _                       $   7931.00
            1071 CAMELBACK ST STE 10
                                                                                              When was the debt incurred?             5/30/14
           Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
            NEWPORT BEACH                                    CA             92660

'!         City                                             State          ZIP Code           0
                                                                                              D
                                                                                                   Contingent
                                                                                                   Unliquidated
           Who incurred the debt? Check one.                                                  D    Disputed
           ~ Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only
                                                                                              0    Student loans
           0      At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that



It
                                                                                                   you did not report as priority claims
           D      Check if this claim is for a community debt
                                                                                              0    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    wl   Other. Specify   AUTOMOBILE
           ~      No
           D      Yes

J
I
I
i
     •     Nonpriority Creditor's Name
                                                                                              Last 4 digits of account number _ _ _ _

                                                                                              When was the debt incurred?
                                                                                                                                                                       $_ _ _ __




           Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
           City                                             State          ZIP Code           D    Contingent
                                                                                              D    Unliquidated
           Who incurred the debt? Check one.                                                  D    Disputed
           D      Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           D      Debtor 1 and Debtor 2 only
                                                                                              D    Student loans
           0      At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
           D      Check if this claim is for a community debt
                                                                                              D    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __

           D      No
           D      Yes


                                                                                                                                                                       $ _ _ _ __
                                                                                              Last 4 digits of account number _ _ _ _
           Nonpriority Creditor's Name
                                                                                              When was the debt incurred?

           Number            Street
                                                                                              As of the date you file, the claim is: Check all that apply.
           City                                             State          ZIP Code           D    Contingent
                                                                                              D    Unliquidated
           Who incurred the debt? Check one.                                                  D    Disputed
           0      Debtor 1 only
           0      Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
           0      Debtor 1 and Debtor 2 only
                                                                                              D    Student loans
           0      At least one of the debtors and another
                                                                                              0    Obligations arising out of a separation agreement or divorce that
                                                                                                   you did not report as priority claims
           D      Check if this claim is for a community debt
                                                                                              D    Debts to pension or profit-sharing plans, and other similar debts
           Is the claim subject to offset?                                                    D    Other. Specify_ _ _ _ _ _ _ _ _ _ _ _ __
           0      No
           D      Yes




     Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               page4

1


l
j                                 Case 20-10535-EPK                            Doc 1     Filed 01/15/20             Page 27 of 53



l
     Debtor 1       JENNIFER L. WILSON                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name           Last Name



                   List Others to Be Notified About a Debt That You Already Listed

     5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
        example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
        2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
        additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.




l
                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
          Number         Street                                                                                 0    Part 2: Creditors with Nonpriority Unsecured Claims

                                                                                  Last 4 digits of account number _        __ _

          City                                  State               ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
          Number         Street
                                                                                                                0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _        __ _
          City                                  State               ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
          Number         Street                                                                                 0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _        __ _
                                                                    ZIP Code

                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of ( Check one):   •    Part 1: Creditors with Priority Unsecured Claims
          Number         Street                                                                                 0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _        __ _
          City                                  State               ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
          Number         Street                                                                                 0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _        __ _
          Cit                                   State               ZIP Code

                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of ( Check one):   •    Part 1: Creditors with Priority Unsecured Claims
          Number         Street                                                                                 0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims

                                                                                  Last 4 digits of account number _        __ _
          City                                  State               ZIP Code


                                                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
          Name

                                                                                  Line       of (Check one):    0    Part 1: Creditors with Priority Unsecured Claims
          Number         Street
                                                                                                                0    Part 2: Creditors with Nonpriority Unsecured
                                                                                  Claims


          City                                  State               ZIP Code
                                                                                  Last 4 digits of account number _        __ _



    Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page 13




I
I
I
                                  Case 20-10535-EPK                    Doc 1     Filed 01/15/20          Page 28 of 53




I
    Debtor 1       JENNIFER L. WILSON                                                            Case number   (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name    Middle Name          Last Name




               Add the Amounts for Each Type of Unsecured Claim


    6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
       Add the amounts for each type of unsecured claim.




                                                                                           Total claim


I                   6a. Domestic support obligations                                6a.                           0.00
    Total claims                                                                           $
    from Part 1
                    6b. Taxes and certain other debts you owe the
                        government                                                  6b.    $                      0.00
                    6c. Claims for death or personal injury while you were
                        intoxicated                                                 6c.                           0.00
                                                                                           $

                    6d. Other. Add all other priority unsecured claims.
                        Write that amount here.                                     6d.   +$                      0.00


                    6e. Total. Add lines 6a through 6d.                             6e.
                                                                                           $                      0.00


                                                                                           Total claim

                    6f. Student loans                                               6f.                           0.00
    Total claims                                                                            $
    from Part 2
                    6g. Obligations arising out of a separation agreement
                        or divorce that you did not report as priority
                        claims                                                      6g.     $                     0.00
                    6h. Debts to pension or profit-sharing plans, and other
                        similar debts                                               6h.    $                      0.00

                    6i. Other. Add all other nonpriority unsecured claims.
                        Write that amount here.                                     6i.   +$              21806.00


                    6j. Total. Add lines 6f through 6i.                             6j.
                                                                                           $              21806.00




    Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                page 14
                                       Case 20-10535-EPK                 Doc 1         Filed 01/15/20           Page 29 of 53




1
     Fill in this information to identify your case:


      Debtor              JENNIFER L. WILSON
                          First Name                 Middle Name           Last Name

      Debtor 2
     (Spouse If filing)   First Name                 Middle Name           Last Name


     United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

     Case number
      (If known)                                                                                                                              D Check if this is an
                                                                                                                                                 amended filing


    Official Form 106G
    Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
    additional pages, write your name and case number (if known).


     1. Do you have any executory contracts or unexpired leases?
          ii:I   No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AIB: Property (Official Form 106NB).

     2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
          example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
          unexpired leases.



          Person or company with whom you have the contract or lease                                State what the contract or lease is for


    2.1


            ame


          Number             Street


          City                               State        ZIP Code

    2.2


          Name


          Number             Street


          City                               State        ZIP Code

    2.3


            ame

          lilum6er           Slreel


          City                               State         ZIP Code


    2.4

            ame


          Number            Street


          City                               State         ZIP Code




    Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                                        Case 20-10535-EPK                      Doc 1        Filed 01/15/20       Page 30 of 53




 Fill in this information to identify your case:


 Debtor 1            JENNIFER L. WILSON
                      First Name                      Middle Name               Last Name

 Debtor2
 (Spouse, if filing) First Name                       Middle Name               Last Name


 United states Bankruptcy court tor the:         SOUTHERN DISTRICT OF FLORIDA

 Case number
  (If known)
                                                                                                                                               D Check if this is an
                                                                                                                                                  amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      i2I    No
      D      Yes
 2. Within the last 8 years, have you lived in a community property state or territory? ( Community property states and territories include
    Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      !fl'   No. Go to line 3.
      0      Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

             •    No
             D    Yes. In which community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent



                   Number            Street



                   City                                          State                      ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
     Schedule E/F, or Schedule G to fill out Column 2.

       Column 1: Your codebtor                                                                               Column 2: The creditor to whom you owe the debt

                                                                                                             Check all schedules that apply:

Ei]                                                                                                          •   Schedule D, line
          Name

                                                                                                             •   Schedule E/F, line
          Number            Street
                                                                                                             •   Schedule G, line

          City                                                       State                   ZIP Code

§]                                                                                                           •   Schedule D, line ___
          Name

                                                                                                             •   Schedule E/F, line
          Number            Street
                                                                                                             •   Schedule G, line

          City                                                       State                   ZIP Code

§]                                                                                                           •   Schedule D, line
          Name

                                                                                                             •   Schedule E/F, line
          Number            Street
                                                                                                             •   Schedule G, line

          City                                                       State                   ZIP Code



                                                                                                                                                       page 1
Official Form 106H                                                           Schedule H: Your Codebtors
                                       Case 20-10535-EPK              Doc 1          Filed 01/15/20                 Page 31 of 53




      Fill in this information to identify your case:


      Debtor 1           JENNIFER L. WILSON
                          First Name              Middle Name          Last Name

      Debtor 2
      (Spouse, if filing} Fir>t Name              Middle Name          Last Name


      United States Bankruptcy Court tor the:   SOUTHERN DISTRICT OF FLORIDA

      Case number                                                                                               Check if this is:
      (If known}
                                                                                                                0    An amended filing
                                                                                                                0    A supplement showing postpetition chapter 13
                                                                                                                     income as of the following date:
    Official Form 1061                                                                                               MM/ DD/ YYYY

    Schedule I: Your Income                                                                                                                                   12/15

    Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
    supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
    If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
    separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


    •Mil                Describe Employment


    1. Fill in your employment
        information.                                                          Debtor 1                                          Debtor 2 or non-filing spouse

        If you have more than one job,
        attach a separate page with
        information about additional            Employment status          ~      Employed                                      D   Employed
        employers.                                                         D Not employed                                       D   Not employed

        Include part-time, seasonal, or
        self-employed work.
                                                Occupation              NAIL TECHNICIAN
        Occupation may include student
        or homemaker, if it applies.
                                                Employer's name         SELF-EMPLOYED

                                                Employer's address
                                                                           Number     Street                                 Number      Street




                                                                           City                State     ZIP Code            City                  State   ZIP Code

                                                How long employed there?      2 YEARS



I   •if•               Give Details About Monthly Income

        Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
        spouse unless you are separated.
        If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
        below. If you need more space, attach a separate sheet to this form.

                                                                                                           For Debtor 1       For Debtor 2 or
                                                                                                                              non-filing spouse
     2. List monthly gross wages, salary, and commissions (before all payroll
        deductions). If not paid monthly, calculate what the monthly wage would be.            2.                   0.00
                                                                                                       $                        $

     3. Estimate and list monthly overtime pay.                                                3.   +$              0.00     + $

                                                                                                                    0.00
     4. Calculate gross income. Add line 2 + line 3.                                           4.      $
                                                                                                                           II   $



    Official Form 1061                                               Schedule I: Your Income                                                               page 1
                                         Case 20-10535-EPK                                  Doc 1             Filed 01/15/20                  Page 32 of 53




Debtor 1            JENNIFER L. WILSON                                                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name           Middle Name                Last Name




                                                                                                                                   For Debtor 1         For Debtor 2 or
                                                                                                                                                        non-filing spouse

      Copy line 4 here ...............................................................................................   -+ 4.     $_ _       o_.o_o       $_ _ _ _ __

 5. Indicate whether you have the payroll deductions below:

       5a. Tax, Medicare, and Social Security deductions                                                                    5a.    $            0.00       $
       5b. Mandatory contributions for retirement plans                                                                    5b.     $            0.00       $
       5c. Voluntary contributions for retirement plans                                                                    5c.     $            0.00       $
       5d. Required repayments of retirement fund loans                                                                    5d.     $            0.00       $
       5e. Insurance                                                                                                       5e.     $            0.00       $
       5f. Domestic support obligations                                                                                    5f.     $            0.00       $
       5g. Union dues                                                                                                      5g.     $           0.00        $
       5h. Other deductions. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                         5h.    +$           0.00     + $
  6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 5g + 5h.                                           6.     $          0.00        $
  7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                    7.     $          0.00        $

 8. List all other income regularly received:
       Ba. Net income from rental property and from operating a business,                                                   Ba.    $       100.00           $
             profession, or farm
            Attach a statement for each property and business showing gross receipts, ordinary and
            necessary business expenses, and the total monthly net income.


       Bb. Interest and dividends                                                                                                  $- - -0.00
                                                                                                                                         --
                                                                                                                                                            $_ _ _ _ _
       Be. Family support payments that you, a non-filing spouse, or a dependent                                                   $     0.00               $ _ _ _ __
                                                                                                                                      -----
             regularly receive
            Include alimony, spousal support, child support, maintenance, divorce settlement, and
            property settlement.

       Bd. Unemployment compensation                                                                                               $_ _ _     o_.o_o        $_ _ _ __
        Be. Social Security
                                                                                                                                   $- - - 0.00
                                                                                                                                          --
                                                                                                                                                            $_ _ _ __
       Bf. Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance that you
             receive, such as food stamps or housing subsidies.
            Specify (Debtor 1):                        Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                  $_ _ _      o_.o_o       $_ _ _ _ _ _


       Bg. Pension or retirement income                                                                                           $_ _ _
                                                                                                                                       0._00_              $_ _ _ __
       Bh. Other monthly income.
            Specify (Debtor 1):                        Specify (Debtor 2 or Non-Filing Spouse):


                                                                                                                                  $           0.00         $

9.    Add all other income. Add lines Sa+ Sb + Sc + Sd + Se+ Sf +Sg + Sh.                                                         1$       100.00          $
10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
                                                                                                                                  I$       100.00      + I$         o.oo I= I$                100.0011

11. State all other regular contributions to the expenses that you list in Schedule                                          J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
     relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify: _ _ _ _B_E_TTY
                         __W_I_LS_O_N_G_E_O_R_G_E_W_IL_S_O_N_W_I_L_LI_E_T_H_O_M_P_S_O_N_ __                                                                                   + ..--
                                                                                                                                                                        11.      $ _-_-:_-_-_-_-_-_-_-_-_-...
                                                                                                                                                                                          2000.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
                                                                                                                                                                        12.                 2100.00
     Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies
                                                                                                                                                                                   Combined
12. Do you expect an increase or decrease within the year after you file this form?                                                                                                monthly income
       0    No.
       0    Yes. Explain:


Official Form 1061                                                                        Schedule I: Your Income                                                                     page 2
l                                          Case 20-10535-EPK                Doc 1          Filed 01/15/20                Page 33 of 53




          Fill in this information to identify your case·

          Debtor 1
                            JENNIFER L. WILSON
                              First Name              Middle Name              Last Name                           Check if this is:
          Debtor 2                                                                                                 D An amended filing
          (Spouse, if filing) First Name              Middle Name              Last Name

                                                                                                                   D A supplement showing postpetition chapter 13
          United states Bankruptcy court tor the: SOUTHERN DISTRICT OF FLORIDA
                                                                                                                       expenses as of the following date:
          Case number                                                                                                  MM/     DD/ YYYY
          (If known)




      Official Form 106J
      Schedule J: Your Expenses                                                                                                                                              12/15
     Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
     (if known). Answer every question.




     1.   Is this a joint case?

           1H No.      Go to line 2.
           D      Yes. Does Debtor 2 live in a separate household?

                       •     No
                       D     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
    ---------··--·-----------~-----·------·-----··---·------·-- -···-.      - --------------·-- ··- --··-··------------------------------------------ -·--·--------··------- - - - - -
     2. Do you have dependents?                     llJ No                                  Dependent's relationship to                     Dependent's         Does dependent live
           Do not list Debtor 1 and                 D Yes. Fill out this information for    Debtor 1 or Debtor 2                            age                 with you?
           Debtor 2.                                     each dependent.. ........................ - - - - - - - - - - - -
           Do not state the dependents'
                                                                                                                                                                •    No
           names.                                                                                                                                               D    Yes

                                                                                                                                                                •    No
                                                                                                                                                                D    Yes

                                                                                                                                                                •    No
                                                                                                                                                                D    Yes

                                                                                                                                                                •    No
                                                                                                                                                                D    Yes

                                                                                                                                                                •    No
                                                                                                                                                                D    Yes

     3. Do your expenses include
          expenses of people other than
                                                    if   No
          yourself and your dependents?             D    Yes


                        Estimate Your Ongoing Monthly Expenses

     Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
     expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
     applicable date.
     Include expenses paid for with non-cash government assistance if you know the value of
     such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                                        Your expenses

      4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                              $                     1100.00
         any rent for the ground or lot.                                                                                              4.

            If not included in line 4:
            4a.     Real estate taxes                                                                                                 4a.     $                         0.00
            4b.     Property, homeowner's, or renter's insurance                                                                      4b.     $                         0.00
            4c.     Home maintenance, repair, and upkeep expenses                                                                     4c.     $                         0.00
            4d.     Homeowner's association or condominium dues                                                                       4d.     $                         0.00

    Official Form 106J                                                Schedule J: Your Expenses                                                                         page 1
                                 Case 20-10535-EPK                  Doc 1      Filed 01/15/20     Page 34 of 53




 Debtor 1         JENNIFER L. WILSON                                                       Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name    Middle Name        Last Name




                                                                                                                       Your expenses


  5. Additional mortgage payments for your residence, such as home equity loans                                    $                     0.00
                                                                                                            5.

  6. Utilities:
      6a.   Electricity, heat, natural gas                                                                  6a.    $                   300.00
      6b.   Water, sewer, garbage collection                                                                6b.    $                     0.00
      6c.   Telephone, cell phone, Internet, satellite, and cable services                                  6c.    $                   300.00
      6d.   Other. Specify:    LAWN.                                                                        6d.    $                   180.00
  7. Food and housekeeping supplies                                                                         7.     $                   300.00
  8. Childcare and children's education costs                                                               8.     $                     0.00
  9. Clothing, laundry, and dry cleaning                                                                    9.     $                    60.QQ
10. Personal care products and services                                                                     10.    $                    40,QQ
11. Medical and dental expenses                                                                             11.    $                   100 00
12. Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                   $                   300.00
      Do not include car payments.                                                                          12.

13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                    13.    $                     0.00
14.   Charitable contributions and religious donations                                                      14.    $                   1QQ.QQ
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                                   15a.   $                     0.00
      15b. Health insurance                                                                                 15b.   $                     0.00
      15c. Vehicle insurance                                                                                15c.   $                    0.00
      15d. Other insurance. Specify:._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                       15d.   $                    0.00

16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                               16.    $                     0.00

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                       17a.   $
      17b. Car payments for Vehicle 2                                                                       17b.   $
      17c. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         17c.   $
      17d. Other. Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         17d.   $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                        18.                         0.00
                                                                                                                   $

19. Other payments you make to support others who do not live with you.
      Specify:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                                   19.   $                     0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                      20a.   $                     0.00
      20b. Real estate taxes                                                                                20b.   $                     0.00
      20c. Property, homeowner's, or renter's insurance                                                     20c.   $                     0.00
      20d. Maintenance, repair, and upkeep expenses                                                         20d.   $                     0.00
      20e. Homeowner's association or condominium dues                                                      20e.   $                     0.00


Official Form 106J                                             Schedule J: Your Expenses                                                 page 2
                                    Case 20-10535-EPK              Doc 1       Filed 01/15/20               Page 35 of 53




 Debtor 1         JENNIFER L. WILSON                                                            Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name    Middle Name       Last Name




21.    Other. Specify:                                                                                            21.   +$                0.00

22.    Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                              22a.   $             2780.00
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                      22b.   $                  0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                           22c.   $             2780.00       I

23. Calculate your monthly net income.
                                                                                                                         $             2100.00
      23a.   Copy line 12 (your combined monthly income) from Schedule I.                                        23a.

      23b.   Copy your monthly expenses from line 22c above.                                                     23b.   -$            2780.00

      23c.   Subtract your monthly expenses from your monthly income.
                                                                                                                         $             -680.00
             The result is your monthly net income.                                                              23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      if   No.
      D    Yes.     Explain here:




Official Form 106J                                            Schedule J: Your Expenses                                                    page 3
                                            Case 20-10535-EPK           Doc 1         Filed 01/15/20                Page 36 of 53




Fill in this information to identify your case·


Debtor 1           JENNIFER L. WILSON
                   First Name                   Middle Name          Last Name

Debtor 2
(Spouse, if filing) First Name                  Middle Name          last Name


United States Bankruptcy court tor the:       SOUTHERN DISTRICT OF FLORIDA
Case number
(~known)
                                                                                                                                    D Check if this is an
                                                                                                                                       amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                             12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result In fines up to $250,000, or imprisonment for up to 20
  years, or both.18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       id    No
       0     Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ . Attach Bankruptcy Petition Preparer's Notice, Declaration. and
                                                                                                Signature {Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules flled with this declaration and
       that they are true and correct.




                                                                    X
                                                                        Signature of Debtor 2



         Date
                MM/
                   )   ~'
                          D
                            r/ ;21);-0
                                 I   YYYY
                                                                        Date _ _ _ _ _ __
                                                                                 MM/ DD I   YYYY




  Official Form 106Dec                                        Declaration About an Individual Debtor's Schedules
                                                 Case 20-10535-EPK             Doc 1         Filed 01/15/20          Page 37 of 53




    Fill   in     this mformat1on to 1dent1fy your case:


    Debtor 1               JENNIFER L. WILSON
                           First Name                    Middle Name             Last Name

    Debtor 2
   (Spouse, if filing) First Name                        Middle Name             Last Name


   United States Bankruptcy court tor the: SOUTHERN DISTRICT OF FLORIDA

   Case number
    (If known)                                                                                                                              D Check if this is an
                                                                                                                                               amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        04/19
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                        Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

           D Married
           0 Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

           fia'   No
           D      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                   Debtor 1:                                              Dates Debtor 1      Debtor 2:                                         Dates Debtor 2
                                                                          lived there                                                           lived there


                                                                                              D   Same as Debtor 1                             D   Same as Debtor 1

                                                                          From                                                                     From
                    Number              Street                                                    Number Street
                                                                          To                                                                       To




                    City                              State ZIP Code                              City                   State ZIP Code

                                                                                              D   Same as Debtor 1                             D   Same as Debtor 1

                                                                          From                                                                     From _ __
                    Number              Street                                                    Number Street
                                                                          To                                                                       To




                    City                              State ZIP Code                              City                   State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? ( Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           0      No
           D      Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




 •ifj                  Explain the Sources of Your Income
Official Form 107                                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
                                     Case 20-10535-EPK                         Doc 1           Filed 01/15/20            Page 38 of 53




    Debtor 1        JENNIFER L. WILSON                                                                          Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name           Last Name




     4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
          Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
          If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

          D    No
          10 Yes. Fill in the details.


                                                                Sources of income               Gross income             Sources of income          Gross income
                                                                Check all that apply.           (before deductions and   Check all that apply.      (before deductions and
                                                                                                exclusions)                                         exclusions)


               From January 1 of current year until
                                                                 D      Wages, commissions,
                                                                                                                     0
                                                                                                                         D   Wages, commissions,
                                                                        bonuses.tips            $                            bonuses, tips          $
               the date you filed for bankruptcy:
                                                                 D      Operating a business                             D   Operating a business



               For last calendar year:
                                                                 D      Wages, commissions,                              D   Wages, commissions,
                                                                        bonuses.tips            $               5600         bonuses, tips          $
               (January 1 to December 31,         2019           lia'   Operating a business                             D   Operating a business
                                                  yyyy



               For the calendar year before that:
                                                                 D      Wages, commissions,                              D   Wages, commissions,
                                                                        bonuses.tips                                         bonuses, tips
                                                  2018                                          $               5678                                $
               (January 1 to December 31,
                                                  yyyy
                                                                 0      Operating a business                             D   Operating a business




     5. Did you receive any other income during this year or the two previous calendar years?
          Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
          unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
          gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

          List each source and the gross income from each source separately. Do not include income that you listed in line 4.

          D    No
          [il Yes. Fill in the details.


                                                                 Sources of income              Gross income from         Sources of income         Gross income from
                                                                Describe below.                 each source               Describe below.           each source
                                                                                                (before deductions and                              (before deductions and
                                                                                                exclusions)                                         exclusions)



                From January 1 of current year until                                           $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ __
                the date you filed for bankruptcy:                                             $_ _ _ _ _ _ _ _ - - - - - - - - - - $ _ _ _ _ _ _ _
                                                                                               $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ _ _


                                                                                               $_ _2_2_0_00_.o_o_                                   $_ _ _ _ _ _ __
                For last calendar year:
                                                                                               $_ _ _ _ _ __                                        $_ _ _ _ _ __
                (January 1 to December 31,         2019 )
                                                  yyyy
                                                                                               $_ _ _ _ _ _ _                                       $_ _ _ _ _ _ _



                For the calendar year before that:                                             $- - -24000.00
                                                                                                      ----
                                                                                                                                                    $_ _ _ _ _ __

                (January 1 to December 31,         2018 )                                      $_ _ _ _ _ __                                        $_ _ _ _ _ _ __
                                                  yyyy
                                                                                               $_ _ _ _ _ _ __                                      $_ _ _ _ _ _ __




    Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 2




l
                                     Case 20-10535-EPK                      Doc 1       Filed 01/15/20          Page 39 of 53




    Debtor 1        JENNIFER L. WILSON                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name        Middle Name            Last Name




                  List Certain Payments You Made Before You Filed for Bankruptcy



     6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

         D     No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
                   "incurred by an individual primarily for a personal, family, or household purpose."
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                   D    No. Go to line 7.

                   D    Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                             total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                             child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                   * Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.

         ~     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                   During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                   0'   No. Go to line 7.

                   D    Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                             creditor. Do not include payments for domestic support obligations, such as child support and
                             alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                           Dates of      Total amount paid       Amount you still owe     Was this payment for ...
                                                                           payment


                                                                                         $________ $_ _ _ _ _ _ __                        D Mortgage
                          Creditor's Name
                                                                                                                                          Dear

                          Number    Street                                                                                                D Credit card
                                                                                                                                          D Loan repayment
                                                                                                                                          D Suppliers or vendors
                          City                     State        ZIP Code
                                                                                                                                          D Other _ _ _ __

                                                                                         $________ $_________
                                                                                                                                          D Mortgage
                          Creditor's Name
                                                                                                                                          Dear

                          Number    Street                                                                                                D Credit card
                                                                                                                                          D Loan repayment
                                                                                                                                          D Suppliers or vendors
                          City                     State        ZIP Code
                                                                                                                                          D Other _ _ _ __


                                                                                         $ _ _ _ _ _ __ $ _ _ _ _ _ __
                                                                                                                                          D   Mortgage
                          Creditor's Name
                                                                                                                                          Dear
                          Number    Street
                                                                                                                                          D Credit card
                                                                                                                                          D Loan repayment
                                                                                                                                          D Suppliers or vendors
                                                                                                                                          D Other _ _ _ __
                          City                     State       ZIP Code



    ----------·-··------

    Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                           page 3




1
                                    Case 20-10535-EPK                   Doc 1       Filed 01/15/20           Page 40 of 53




Debtor 1           JENNIFER L. WILSON                                                                Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name           Last Name




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
      corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
      agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
      such as child support and alimony.

      !f No
      D    Yes. List all payments to an insider.
                                                                        Dates of      Total amount     Amount you still    Reason for this payment
                                                                        payment       paid             owe


                                                                                     $_ _ _ _ _       $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ _ __ $_ _ _ _ __
            Insider's Name


            Number        Street




            City                                 State   ZIP Code


 a.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
      an insider?
      Include payments on debts guaranteed or cosigned by an insider.

      !f No
      D    Yes. List all payments that benefited an insider.

                                                                       Dates of       Total amount     Amount you still    Reason for this payment
                                                                       payment        paid             owe
                                                                                                                           Include creditor's name

                                                                                     $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code



                                                                                     $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State   ZIP Code




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 4
                                       Case 20-10535-EPK                       Doc 1        Filed 01/15/20                Page 41 of 53




Debtor 1         JENNIFER L. WILSON                                                                           Case number   (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                First Name            Middle Name            Last Name




               Identify Legal Actions, Repossessions, and Foreclosures
 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     l!f No
     D     Yes. Fill in the details.
                                                                    Nature of the case                   Court or agency                             Status of the case



            Case title_ _ _ _ _ _ _ _ _ _ __                                                           Court Name
                                                                                                                                                     D   Pending

                                                                                                                                                     D   On appeal

                                                                                                       Number    Street                              D   Concluded

            Case number
                                                                                                       City                   State   ZIP Code




            Case title _ _ _ _ _ _ _ _ _ _ __                                                          Court Name
                                                                                                                                                     D   Pending

                                                                                                                                                     D   On appeal

                                                                                                       Number    Street                              D   Concluded

            Case number
                                                                                                       City                   State   ZIP Code



 10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     l!f No.    Go to line 11.
     D     Yes. Fill in the information below.

                                                                              Describe the property                                    Date        Value of the property



                                                                                                                                                   $_ _ _ _ __
                 Creditor·s Name



                 Number      Street                                           Explain what happened

                                                                              D    Property was repossessed.
                                                                              D   Property was foreclosed.
                                                                              D    Property was garnished.
                 City                               State   ZIP Code          D   Property was attached, seized, or levied.

                                                                              Describe the property                                    Date         Value of the propert)



                                                                                                                                                   $_ _ _ _ _ _
                 Creditor·s Name



                 Number      Street
                                                                             Explain what happened


                                                                              D    Property was repossessed.
                                                                              D   Property was foreclosed.

                 City                               State   ZIP Code
                                                                              D   Property was garnished.
                                                                              D   Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
                                   Case 20-10535-EPK                        Doc 1         Filed 01/15/20         Page 42 of 53




Debtor 1           JENNIFER L. WILSON                                                                    Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     ~ No
     D     Yes. Fill in the details.

                                                                 Describe the action the creditor took                       Date action      Amount
                                                                                                                             was taken
           Creditor's Name


                                                                                                                                              $_ _ _ _ _ __
           Number     Street




           City                           State   ZIP Code       Last 4 digits of account number: XXXX-_ _ _ _


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     10 No
     D Yes

•Mil              List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
     10    No
     D     Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                          Dates you gave      Value
            per person                                                                                                       the gifts



                                                                                                                                                $_ _ _ _ _ _
           Person to Whom You Gave the Gift


                                                                                                                                                $_ _ _ _ _ _


           Number     Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600            Describe the gifts                                          Dates you gave     Value
           per person                                                                                                        the gifts


                                                                                                                                                $ _ _ _ _ __
           Person to Whom You Gave the Gift


                                                                                                                                                $_ _ _ _ __



           Number     Street



           City                           State   ZIP Code


           Person's relationship to you _ _ _ _ __



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 6
                                       Case 20-10535-EPK                        Doc 1         Filed 01/15/20               Page 43 of 53




Debtor 1           JENNIFER L. WILSON                                                                           Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name                Last Name




 14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     10'   No
     D     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                     Describe what you contributed                                        Date you          Value
            that total more than $600                                                                                                    contributed



                                                                                                                                                           $_ _ _ _ _
           Charity's Name


                                                                                                                                                           $_ _ _ _ _ _



           Number      Street




           City           State        ZIP Code




•HI-¥               List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     (B'   No
     D     Yes. Fill in the details.

            Describe the property you lost and                       Describe any insurance coverage for the loss                        Date of your      Value of property
            how the loss occurred                                                                                                        loss              lost
                                                                    Include the amount that insurance has paid. List pending insurance
                                                                    claims on line 33 of Schedule AIB: Property.


                                                                                                                                                           $_ _ _ _ _ _




                   List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     if    No
     D     Yes. Fill in the details.

                                                                    Description and value of any property transferred                    Date payment or   Amount of payment
                                                                                                                                         transfer was
            Person Who Was Paid                                                                                                          made


            Number       Street                                                                                                                            $_ _ _ _ _ _


                                                                                                                                                           $_ _ _ _ _ _

            City                         State    ZIP Code



            Email or website address


            Person Who Made the Payment. if Not You



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 7
                                       Case 20-10535-EPK                          Doc 1         Filed 01/15/20             Page 44 of 53




Debtor 1           JENNIFER L. WILSON                                                                            Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name                 Last Name




                                                                       Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                       transfer was made      payment


            Person Who Was Paid
                                                                                                                                                             $_ _ _ __

            Number       Street
                                                                                                                                                             $_ _ _ _ __



            City                        State       ZIP Code




            Email or website address



            Person Who Made the Payment,    ~    Not You


 17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
     promised to help you deal with your creditors or to make payments to your creditors?
     Do not include any payment or transfer that you listed on line 16.

     l!f' No
     D     Yes. Fill in the details.

                                                                       Description and value of any property transferred               Date payment or       Amount of payment
                                                                                                                                       transfer was
                                                                                                                                       made
            Person Who Was Paid

                                                                                                                                                             $_ _ _ _ __
            Number        Street


                                                                                                                                                             $_ _ _ __
                                                                                                 .
            City                        State       ZIP Code

 18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     l!f No
     D     Yes. Fill in the details.

                                                                      Description and value of property         Describe any property or payments received      Date transfer
                                                                      transferred                               or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                        State      ZIP Code


            Person's relationship to you _ _ _ _ __



            Person Who Received Transfer



            Number       Street




            City                        State      ZIP Code

            Person's relationship to you _ _ _ _ __

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 8
                                   Case 20-10535-EPK                          Doc 1         Filed 01/15/20             Page 45 of 53




Debtor 1           JENNIFER L. WILSON                                                                        Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name     Middle Name              Last Name




 19, Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     if    No
     D     Yes. Fill in the details.

                                                                   Description and value of the property transferred                                       Date transfer
                                                                                                                                                           was made


           Name of trust




                List Certain Flnanclal Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     B     No
     0     Yes. Fill in the details.

                                                                   Last 4 digits of account number     Type of account or        Date account was       Last balance before
                                                                                                       instrument                closed, sold, moved,   closing or transfer
                                                                                                                                 or transferred

            Name of Financial Institution
                                                                   XXXX-_ -          -      -          0   Checking                                     $,_ _ _ __

            Number       Street
                                                                                                       0   Savings

                                                                                                       0   Money market

                                                                                                       0   Brokerage
            City                       State    ZIP Code                                               0   Other_ _ __



                                                                   XXXX-_ -          -      -          0   Checking                                     $_ _ _ __
            Name of Financial Institution
                                                                                                       0   Savings

            Number       Street                                                                        0   Money market

                                                                                                       0   Brokerage
                                                                                                       Oother_ _ __
            City                       State    ZIP Code


 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     lif No
     0     Yes. Fill in the details.
                                                                   Who else had access to It?                      Describe the contents                       Do you still
                                                                                                                                                               have it?

                                                                                                                                                               0   No
            Name of Financial Institution                         Name
                                                                                                                                                               0   Yes


            Number       Street                                   Number   Street



                                                                  City       State       ZIP Code

            City                       State    ZIP Code



Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
                                       Case 20-10535-EPK                            Doc 1          Filed 01/15/20              Page 46 of 53




Debtor 1              JENNIFER L. WILSON                                                                               Case number (it known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name               Last Name




    22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
        el   No
        •    Yes. Fill in the details.
                                                                      Who else has or had access to it?                    Describe the contents                   Do you still
                                                                                                                                                                   have It?

                                                                                                                                                                   •    No
               Name of Storage Facility                               Name
                                                                                                                                                                   • Yes
               Number       Street                                    Number    Street


                                                                      City State ZIP Code

               City                        State    ZIP Code



                        Identify Property You Hold or Control for Someone Elsa

    23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
        or hold in trust for someone.
        IS' No
        •    Yes. Fill in the details.
                                                                     Where is the property?                                Describe the property                Value



               Owner's Name                                                                                                                                     $_ _ __

                                                                    Number     Street
               Number       Street




                                                                    City                          State     ZIP Code
!              City                        State    ZIP Code



Fili·+                  Give Datalla About Environmental Information

    For the purpose of Part 10, the following definitions apply:
    •   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
        hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
        including statutes or regulations controlling the cleanup of these substances, wastes, or material.

    •   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
        utilize it or used to own, operate, or utilize it, including disposal sites.

    • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
        substance, hazardous material, pollutant, contaminant, or similar term.

    Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

    24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

        el   No
        •    Yes. Fill in the details.
                                                                     Governmental unit                          Environmental law, If you know it             Date of notice




              Name of site                                          Governmental unit


              Number      Street                                    Number     Street


                                                                    City                 State   ZIP Code



             City                         State    ZIP Code




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 10
                                    Case 20-10535-EPK                             Doc 1             Filed 01/15/20               Page 47 of 53




Debtor 1        JENNIFER L. WILSON                                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     1B' No
     •     Yes. Fill in the details.
                                                                   Governmental unit                               Environmental law, if you know it                   Date of notice



            Name of site                                          Governmental unit


            Number       Street                                   Number     Street



                                                                  City                  State    ZIP Code


            City                        State    ZIP Code


 26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     0     No
     •     Yes. Fill in the details.
                                                                                                                                                                        Status of the
                                                                    Court or agency                                     Nature of the case
                                                                                                                                                                        case

           Case title_ _ _ _ _ _ _ _ _ _ __
                                                                    Court Name
                                                                                                                                                                       •    Pending

                                                                                                                                                                       •    On appeal
                                                                    Number     Street                                                                                  •    Concluded


           Case number                                              City                        State   ZIP Code



                     Give Details About Your Business or Connections to Any Business
 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           • A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           1B A member of a limited liability company (LLC) or limited liability partnership (LLP)
           • A partner in a partnership
           • An officer, director, or managing executive of a corporation
           • An owner of at least 5% of the voting or equity securities of a corporation
     •     No. None of the above applies. Go to Part 12.
     Iii Yes. Check all that apply above and fill in the details below for each business.
                                                                    Describe the nature of the business                               Employer Identification number
            JYNNDAZZLED NAILS                                                                                                         Do not include Social Security number or ITIN.
            Business Name
                                                                   SERVICE BUSINESS
            2017 SOUTH 10TH STREET                                                                                                    EIN: XX-XXXXXXX           ____ _
            Number        Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed


            FORT PIERCE                 FL       34950                                                                                From      2019      To
                                                                                                                                                               ---
            City                        State    ZIP Code

                                                                    Describe the nature of the business                               Employer Identification number
                                                                                                                                      Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                      EIN: _ _ _ _ _ _ _ _ _
            Number        Street
                                                                    Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                      From     _ _ _ To _ __
            City                        State    ZIP Code


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 11
                                     Case 20-10535-EPK                            Doc 1        Filed 01/15/20          Page 48 of 53




Debtor 1       JENNIFER L. WILSON                                                                              Case number   (i/known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




                                                                                                                              Employer Identification number
                                                                    Describe the nature of the business
                                                                                                                              Do not include Social Security number or ITIN.
            Business Name
                                                                                                                              EIN: _ _ _ _ _ _ _ _ __

            Number        Street
                                                                    Name of accountant or bookkeeper                          Dates business existed



                                                                                                                              From    _ _ _ To _ __
            City                        State    ZIP Code



                                                                                   ----------------------------------------------1
 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     ~ No
     D     Yes. Fill in the details below.

                                                                    Date issued




            Name                                                    MM/ DD/YYYY



            Number        Street




            City                        State    ZIP Code




                   Sign Balow

      I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.




      ~-*   Date     f)   J.~-1 :;o)/)
                                                                                  JC
                                                                                       Signature of Debtor 2


                                                                                       Date _ _

      Did you ~ n a l pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      1H     No
      D      Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      0     No
      D     Yes. Name of person_________________________ . Attach the Bankruptcy Petition Preparer's Notice,
                                                           Declaration, and Signature (Official Form 119).




Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page 12
!

                                        Case 20-10535-EPK                     Doc 1        Filed 01/15/20            Page 49 of 53




    Fill in this information to identify your case:


    Debtor 1           JENNIFER L. WILSON
                        First Name              Middle Name                Last Name

    Debtor 2
    (Spouse, if filing) First Name              Middle Name                Last Name


    United states Bankruptcy court for the:   SOUTHERN DISTRICT OF FLORIDA
    Case number                                                                                                                              D Check if this is an
     (If known)                                                                                                                                    amended filing




      Official Form 108
      Statement of Intention for Individuals Filing Under Chapter 7                                                                                         1211s

      If you are an individual filing under chapter 7, you must fill out this form if:
      •   creditors have claims secured by your property, or
      •   you have leased personal property and the lease has not expired.
      You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
      whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
      If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
      Both debtors must sign and date the form.
      Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
      write your name and case number (if known).

                         List Your Creditors Who Have Secured Claims

          1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
             information below.

               Identify the creditor and the property that is collateral               What do you intend to do with the property that   Did you claim the property
                                                                                       secures a debt?                                   as exempt on Schedule C?

              Creditor's
              name:
                                                                                       0   Surrender the property.                       •   No


             Description of
                                                                                       0   Retain the property and redeem it.            •   Yes

             property
                                                                                       0   Retain the property and enter into a
             securing debt:                                                                Reaffirmation Agreement.
                                                                                       0   Retain the property and [explain]: _ _ __




             Creditor's
             name:
                                                                                       0   Surrender the property.                       •   No
                                                                                       0   Retain the property and redeem it.            OYes
             Description of
             property
                                                                                       0   Retain the property and enter into a
             securing debt:                                                                Reaffirmation Agreement.
                                                                                       0   Retain the property and [explain]: _ _ __


                                                              ·-·--------·-----------------------------------
             Creditor's
             name:
                                                                                       0   Surrender the property.                       •   No
                                                                                       0   Retain the property and redeem it.            OYes
             Description of
             property
                                                                                       0   Retain the property and enter into a
             securing debt:                                                                Reaffirmation Agreement.
                                                                                       0   Retain the property and [explain]: _ _ __



             Creditor's
             name:
                                                                                       0   Surrender the property.                       •   No


             Description of
                                                                                       0   Retain the property and redeem it.            •   Yes

             property
                                                                                       0   Retain the property and enter into a
             securing debt:                                                                Reaffirmation Agreement.
                                                                                       0   Retain the property and [explain]: _ _ _ __




      Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                    page 1
                                Case 20-10535-EPK               Doc 1         Filed 01/15/20            Page 50 of 53




 Debtor1        JENNIFER L. WILSON                                                             Case number (If known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name     Middle Name      Last Name




               List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

       Describe your unexpired personal property leases                                                              Will the lease be assumed?

      Lessor's name:                                                                                                •   No

      Description of leased
                                                                                                                    •   Yes
      property:


      Lessor's name:                                                                                                •   No
                                                                                                                    0Yes
      Description of leased
      property:


      Lessor's name:                                                                                                •   No

      Description of leased                                                                                         •   Yes
      property:



      Lessor's name:                                                                                                •   No
                                                                                                                    •   Yes
      Description of leased
      property:

                                                                                        -------------   ----------------------
      Lessor's name:                                                                                                •   No

      Description of leased
                                                                                                                    •   Yes

      property:


      Lessor's name:                                                                                               •    No

      Description of leased
                                                                                                                   •    Yes

      property:

                                                                                            ---------- --------------------
      Lessor's name:                                                                                               •    No

      Description of leased
                                                                                                                   •    Yes

      property:




•ate           Sign Below


    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.




                                                                Signature of Debtor 2

                                                                Date _ _ _ _ _ _ __
                                                                     MM/   DD/    YYYY




Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                             page 2
               Case 20-10535-EPK           Doc 1     Filed 01/15/20       Page 51 of 53




UNITED STATES BANKRUPTCY COURT FOR THE

SOUTHERN DISTRICT OF FLORIDA

In re:                                          )
                                                )
         JENNIFER L. WILSON                     )       Chapter 7
                                                )
                             Debtor.            )




                          DECLARATION OF PRO SE ASSISTANCE


  I, _ _ J_E_N_N_I_F_E_R_L_._W_I_L_S_Q_N__ , received free legal assistance in preparing
  my bankruptcy forms from the legal aid nonprofit Upsolve. Upsolve is a national legal aid nonprofit

  funded by the Legal Services Corporation and leading philanthropic foundations. It provides free

  Chapter 7 assistance for low-income debtors who need a fresh start but cannot afford counsel.



  Upsolve is not my attorney. I am filing this case without a lawyer or "prose." Because Upsolve

  has provided its services pro bona, Upsolve is not a petition preparer under Section 110 of the

  Bankruptcy Code, and Official Form 119 is not required and has not been provided.




                                                      Date:    /   /   fsjt<JJ:W
                                                                   I


                                     Upsolve Contact Information:

                                    TINA TRAN, MANAGING ATTORNEY

                                        TINA@UPSOLVE.ORG




                                                                                                        t


                                                                                                        I
             Case 20-10535-EPK       Doc 1   Filed 01/15/20   Page 52 of 53




                     SOUTHERN DISTRICT OF FLORIDA
               IN THE UNITED STATES BANKRUPTCY COURT FOR THE




IN RE:                                  )
                                        )
                                        )      Case No.
JENNIFER L. WILSON                      )                 -----------
             Debtor.                    )      Chapter 7


                             VERIFICATION OF MATRIX


The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

        ~

Date:   ,,_Jan~        JGJ,:JQ)-1)
                       Case 20-10535-EPK   Doc 1   Filed 01/15/20   Page 53 of 53




Amex

Po Box 297871
Fort Lauderdale, FL 33329




Capital One Bank Usa N

Po Box 85520
Richmond, VA 23285




Credit Collection Svcs

Po Box 9134
Needham, MA 02494




First Federal Credit

1940 Harrison Street

Hollywood, FL 33020




Phoenix Financial

7680 Universal Boulevard
Orlando, FL 32819




Time Payment Corp

1600 District Avenue
Burlington, MA 01803




United Auto Credit Co

1071 Camelback St Ste 1O
Newport Beach, CA 92660
